                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
                                          _____________________

                                       No 10-CV-00032 (JFB) (AKT)
                                         _____________________

                                          JULIET ANILAO, ET AL.,

                                                                     Plaintiffs,

                                                    VERSUS

                                      THOMAS J. SPOTA, III, ET AL.,

                                                               Defendants.
                                            ___________________

                                     MEMORANDUM AND ORDER
                                          November 28, 2018
                                        ___________________

JOSEPH F. BIANCO, District Judge:

      Juliet Anilao, Harriet Avila, Mark Dela                Sentosa Care, LLC (“Sentosa”), Avalon
Cruz, Claudine Gamaio, Elmer Jacinto,                        Gardens Rehabilitation and Health Care
Jennifer Lampa, Rizza Maulion, James                         Center (“Avalon”), Prompt Nursing
Millena, Theresa Ramos, Ranier Sichon (the                   Employment Agency, LLC (“Prompt”),
“nurse plaintiffs”), and Felix Q. Vinluan                    Francris Luyun (“Luyun”), Bent Philipson
(“Vinluan”)       (collectively    “plaintiffs”)             (“Philipson”),      Berish      Rubinstein
brought this action against Thomas J. Spota,                 (“Rubinstein”),      Susan       O’Connor
III, individually and as District Attorney of                (“O’Connor”), and Nancy Fitzgerald
Suffolk County (“District Attorney Spota” or                 (“Fitzgerald”) (collectively the “Sentosa
“Spota”); the Office of the District Attorney                defendants”),1 alleging that the County
of Suffolk County (“the DA’s Office”),                       defendants and the Sentosa defendants
Leonard Lato, individually and as an                         violated plaintiffs’ constitutional rights
Assistant District Attorney of Suffolk County
(“Lato”), and the County of Suffolk
(collectively the “County defendants”);
1
  Plaintiffs request that Rubinstein be dismissed from       and Fitzgerald.       Thus, for purposes of this
this action. (See Pls.’ Aff. Opp’n Mot. Summ. J., ECF        Memorandum and Order, the “Sentosa defendants”
No. 121 ¶ 2.) Accordingly, the Court dismisses               does not include these three defendants who have been
Rubinstein from the action. Moreover, as noted infra,        dismissed from the case.
the Court previously dismissed defendants O’Connor

                                                         1
pursuant to 42 U.S.C. § 1983 (“Section                           to Nancy Fitzgerald, Director of Nursing at
1983”).2                                                         Avalon. At the time of their resignation, only
                                                                 one of the plaintiff nurses, Theresa Ramos,
     As set forth in more detail below, the                      was completing a shift at the facility. Ramos
claims in this case stem from what was                           finished her shift. None of the nurse
originally an employment dispute between                         plaintiffs returned to work at Avalon after
the nurse plaintiffs and the Sentosa                             tendering their resignation.
defendants. Based upon the undisputed facts,
the record demonstrates that Sentosa                                  There is a factual dispute as to how
recruited the nurse plaintiffs to work in the                    difficult (if at all) it was to secure coverage
United States, and they were placed at the                       for the post-resignation shifts the nurse
Avalon facility. Many of the nurse plaintiffs                    plaintiffs had been assigned to before they
were specifically assigned to work in                            resigned, as well as whether any of the nurse
Avalon’s pediatric ventilator unit, a unit                       plaintiffs’ patients were ever in danger
whose patients required intensive medical                        because of the need to secure coverage.
care. The nurse plaintiffs had a number of                       However, it is undisputed that the Sentosa
complaints     about     their     employment                    defendants did ultimately secure coverage for
conditions. They voiced these complaints                         these shifts, and no patient was harmed as a
several times, beginning at the latest on                        result of the resignation.
February 16, 2006. By letter dated March 3,
2006 and addressed to Bent Philipson, an                              In response to the resignation, O’Connor
owner of Avalon and Sentosa who was also                         filed a complaint with the New York
involved in the management of the facility                       Department of Education and a police report
during the relevant time period, and Susan                       with the Suffolk County Police Department
O’Connor, the Administrator of Avalon, the                       (“SCPD”). The police report states that
nurse plaintiffs outlined their complaints.                      Avalon “wishe[d] to document that 11
They further stated that, if they did not “have                  workers . . . walked out of work and never
positive results” by March 6, 2006, they                         returned without notice.” The police did not
would not work until they were “treated with                     take any action against plaintiffs in response
fairness and respect.” The nurse plaintiffs                      to O’Connor’s police report, and the
also consulted Felix Vinluan, an immigration                     Department of Education declined to revoke
and employment attorney, about their                             the nurses’ licenses.
complaints. Vinluan advised the nurse
plaintiffs that, in his opinion, Sentosa                              Sentosa’s counsel, Howard Fensterman,
breached its employment contract with them                       secured a personal meeting with the District
and that the nurse plaintiffs were legally free                  Attorney of Suffolk County, Thomas Spota.
to resign.                                                       According to Leonard Lato, an assistant
                                                                 district attorney whom Spota later assigned to
    On the afternoon of April 7, 2006, the                       work on the case, Spota had given
nurse plaintiffs submitted resignation letters                   Fensterman “an audience” because they

2
  One of plaintiffs’ claims is that Lato violated their          and Order on the motion to dismiss, the Court already
due process rights by allegedly informing them that              ruled that Lato and Spota were entitled to absolute
they were not targets of the Grand Jury (when they in            immunity for the conduct underlying this claim, which
fact were targets), and that this resulted in the                is related to the Grand Jury. (See Memorandum and
plaintiffs’ decision not to testify before the Grand Jury.       Order, ECF No. 31 at 22-23.) Thus, this Court has
Defendants make a number of arguments as to why                  already dismissed this particular claim.
this claim should fail. However, by its Memorandum

                                                             2
knew each other. At the meeting, the Sentosa                  “threatened with prosecution for crimes for
defendants presented information concerning                   which they cannot constitutionally be tried.”
the resignation to Spota and some of his staff,               Matter of Vinluan v. Doyle, 873 N.Y.S.2d 72,
including that the nurse plaintiffs had                       83 (2d Dep’t 2009).         Specifically, the
resigned without notice and that there had                    Appellate Division found that the prosecution
been concern on the part of the Sentosa                       sought to punish the nurse plaintiffs for
defendants that something horrific could                      resigning from their employment at will, and
have happened to the patients because of the                  to punish Vinluan for providing legal advice
resignation. At some point, Spota became                      to the nurses in connection with their
aware of O’Connor’s contact with the SCPD.                    resignation. As such, the court found that the
Spota agreed to investigate the case, and                     prosecution violated plaintiffs’ First and
subsequently assigned it to Lato.                             Thirteenth Amendment rights.

     In the course of his investigation, Lato                      After the prosecution of plaintiffs was
visited the Avalon facility twice, and he and                 accordingly prohibited, on January 6, 2010,
investigators from the DA’s Office                            plaintiffs commenced this action in federal
interviewed several of the plaintiffs.                        court, alleging that defendants violated their
Ultimately, Lato decided to present the case                  constitutional rights in a variety of respects
to the Grand Jury. According to plaintiffs, in                and seeking to vindicate those rights under
the course of the Grand Jury presentation,                    Section 1983 and state law.
several of the Sentosa defendants made false
statements.     Moreover, plaintiffs assert,                       On March 23, 2010, the County
among other things, that the Grand Jury was                   defendants and the Sentosa defendants
misled to believe that the nurse plaintiffs may               moved to dismiss the Amended Complaint.
have resigned during their shifts (as opposed                 (ECF Nos. 14-15, respectively.) On March
to at the end of their shifts). On March 6,                   31, 2011, the Court granted in part and denied
2007, the Grand Jury returned an indictment                   in part the motions. (ECF No. 31.)3 As to the
against plaintiffs, charging them with                        County defendants, the Court concluded that
endangering the welfare of a child,                           (1) the individual County defendants were
endangering the welfare of a physically                       entitled to absolute immunity for conduct in
disabled person, conspiring to do the same,                   their role as advocates in connection with the
and solicitation.                                             presentation of the case to the Grand Jury; (2)
                                                              the individual County defendants were not
    The prosecution of plaintiffs was halted,                 entitled to absolute immunity for alleged
however, when the New York State                              misconduct during the investigation of
Appellate Division granted plaintiffs’ Article                plaintiffs4; (3) plaintiffs sufficiently pled
78 petition for a writ of prohibition based                   Section 1983 claims against the individual
upon the fact that plaintiffs were being                      County defendants for alleged Due Process

3
  The Court also dismissed all claims brought against         undertaken in preparation for a Grand Jury
defendants Spota and Lato in their official capacities.       presentation or in the prosecutor’s role as an advocate.
(See ECF No. 31 at 2 n.4.)                                    (ECF No. 31 at 4.) The Court also concluded that, at
4
                                                              that time, it was unable to determine whether the
   The Court reached this conclusion because a                individual County defendants are entitled to qualified
prosecutor is not entitled to absolute immunity for any       immunity for any actions they took in an investigative
alleged violations of due process (including any              capacity.
alleged fabrication of evidence) arising from conduct
he performs in an investigative capacity, not

                                                          3
violations in the investigative stage; and                  are entitled to summary judgment for their
(4) plaintiffs sufficiently pled a claim for                other conduct. The Court reaches this
municipal liability against the County of                   conclusion because there is simply no
Suffolk. As to defendants Philipson, Luyun,                 evidence in the record that they engaged in
Rubinstein, Sentosa, Prompt, and Avalon, the                any constitutional wrongdoing in the
Court concluded that (1) plaintiffs                         investigative phase of the case. In particular,
sufficiently alleged that they were acting                  plaintiffs’ only allegation that pertains to
under     color    of     state  law;    and                conduct outside the scope of the Grand Jury
(2) plaintiffs sufficiently pled claims for                 (and the charging decision itself) is that Lato
malicious prosecution and false arrest under                fabricated evidence.          However, this
both Section 1983 and state law, as well as a               allegation is not supported by any evidence in
Section 1983 conspiracy claim.5 The Court                   the record (including any reasonable
dismissed the claims against defendants                     inferences from the record), and thus it
O’Connor and Fitzgerald.                                    constitutes mere speculation.          Because
                                                            speculation cannot create an issue of fact,
     The County defendants, the Sentosa                     Spota and Lato are entitled to summary
defendants, and defendant Spota now move                    judgment for their conduct in the
for summary judgment pursuant to Rule 56 of                 investigative phase and, thus, the Court
the Federal Rules of Civil Procedure. (ECF                  grants the County defendants’ motion for
Nos. 115-117.) For the reasons set forth                    summary judgment as to them.
below, the Court grants the County
defendants’ motion for summary judgment in                       The Sentosa defendants who testified
its entirety. With respect to the Sentosa                   before the Grand Jury are also entitled to
defendants’ summary judgment motion, to                     absolute immunity insofar as that testimony
the extent that plaintiffs have asserted a                  is concerned. However, as private actors,
Section 1983 conspiracy claim against the                   they do not have the benefit of absolute or
Sentosa defendants for conspiring to                        qualified immunity with respect to their other
fabricate evidence in the investigative stage               conduct in connection with the alleged
with the County defendants, the motion for                  malicious prosecution and false arrest. They
summary judgment is granted as to that                      have moved for summary judgment on a
claim. However, the Court denies the                        number of other grounds. However,
Sentosa defendants’ motion for summary                      construing the facts (and all reasonable
judgment on the malicious prosecution and                   inferences from those facts) in the light most
false arrest claims under federal and state                 favorable to plaintiffs, the Court concludes
law.                                                        that there are genuine disputes as to material
                                                            facts such that summary judgment is not
    The County defendants are granted                       warranted as to the malicious prosecution and
summary judgment because, as noted above,                   false arrest claims against the Sentosa
Spota and Lato are absolutely immune for                    defendants.
conduct relating to the Grand Jury
proceeding (including the initiation of the                     As a threshold matter, the Court
charges), and the Court concludes that they                 concludes that plaintiffs have created a

5
  The Court reached this conclusion, despite the            with the state actors to jointly deprive plaintiffs of their
Sentosa defendants’ arguments to the contrary,              constitutional rights. (ECF No. 31 at 5.)
because the Amended Complaint sufficiently alleged
that, as private actors, they engaged in a conspiracy

                                                        4
material issue of disputed fact as to whether              Third, the Court concludes that there are
the Sentosa defendants were willful                   material issues of fact that preclude summary
participants in joint activity with the Suffolk       judgment as to whether there was probable
County District Attorney’s Office, such that          cause to prosecute plaintiffs. The Court
they may be considered state actors for               reaches this conclusion first by examining
purposes of Section 1983. Construing the              whether there is any material issue of
evidence in the light most favorable to               disputed fact as to whether the Grand Jury
plaintiffs, a rational jury could find that the       indictment creates a presumption of probable
Sentosa defendants exerted influence over             cause. Having reviewed the Grand Jury
the DA’s Office through Spota, that the               transcript, the Court concludes that plaintiffs
Sentosa defendants encouraged the bringing            have raised a material issue of disputed fact
of charges against the plaintiffs, and that the       as to whether there was false testimony in the
judgment of the Sentosa defendants as to the          Grand Jury, whether critical evidence was
evidence and as to whether charges should be          suppressed in the Grand Jury proceeding, and
brought was substituted for the judgment of           whether there were other irregularities such
the DA’s Office.                                      that the indictment was the result of bad faith.
                                                      Upon such a determination, there would be
     With respect to the malicious                    no presumption that there was probable cause
prosecution claim, there are disputed issues          to prosecute plaintiffs, and the jury would
of fact that preclude summary judgment on             need to resolve whether probable cause
each of the elements. First, it is undisputed         existed independently of the indictment. The
for purposes of this motion that the                  Court also concludes that there are material
prosecution was terminated in plaintiffs’             issues of disputed fact on this point because,
favor. Second, with respect to the “initiation”       in light of the evidence in the record that
element, there is evidence that the Sentosa           plaintiffs gave notice of their intention to
defendants did more than simply supply                resign, that the Sentosa defendants were able
information and cooperate with the                    to secure coverage for their shifts, and that
investigation of the DA’s Office. Instead,            the nurse plaintiffs did not “walk off” during
construing the evidence in the light most             a shift, a reasonable jury could determine that
favorable to plaintiffs (including drawing all        there was no probable cause to believe
reasonable inferences in their favor), the            plaintiffs were guilty of endangering the
Court concludes that a reasonable jury could          welfare of a child, endangering the welfare of
find that the Sentosa defendants, through             a physically disabled person, conspiring to do
their meetings with Spota and Lato,                   the same, or solicitation. Moreover, there are
instigated and actively urged the alleged             issues of disputed fact that preclude summary
unlawful prosecution of the plaintiffs. The           judgment on the issue of whether the Sentosa
Court likewise concludes that the evidence            defendants were motivated by malice.
could lead a reasonable jury to find that
Lato’s investigation and decision to bring the             In short, given these factual disputes, the
case before the Grand Jury was influenced by          Court denies the Sentosa defendants’ motion
the Sentosa defendants’ conduct, and that the         for summary judgment as to the malicious
resulting Grand Jury indictment did not sever         prosecution claim against them under federal
any chain of causation between the conduct            and state law.
by the Sentosa defendants and plaintiffs’
prosecution because it was a continuation of              Finally, the Court concludes that these
the effects of their conduct.                         same factual disputes also preclude summary
                                                      judgment on the false arrest claim against the

                                                  5
Sentosa defendants. Construing the evidence                     the facts are uncontroverted. Upon
in the light most favorable to plaintiffs, a                    consideration of the motion for summary
rational jury could conclude that the Sentosa                   judgment, the Court shall construe the facts
defendants        affirmatively     instigated,                 in the light most favorable to plaintiffs as the
encouraged, and caused plaintiffs’ arrest.                      nonmoving party, and will resolve all factual
Accordingly, the Court also denies the                          ambiguities in their favor. See Capobianco
Sentosa defendants’ motion for summary                          v. New York, 422 F.3d 47, 50 n.1 (2d Cir.
judgment as to the false arrest claim against                   2001).
them under federal and state law. Thus, the
case will proceed to trial against the Sentosa                       1. The Parties and the Avalon Facility
defendants as to the malicious prosecution
and false arrest claims under federal and state                      Defendant Avalon operates a private
law.                                                            nursing home located in Smithtown, New
                                                                York, which has multiple nursing units,
                  I. BACKGROUND                                 including a long-term pediatric care center.
                                                                (Sentosa’s 56.1 ¶ 1.) Avalon opened its
                A. Factual Background6                          pediatric unit in or around February 2004,
                                                                and thereafter opened a pediatric ventilator
     The following facts are taken from the                     unit to serve disabled children who required
parties’ depositions, affidavits, and exhibits,                 ventilator care. (Sentosa’s 56.1 ¶ 2; Dep. Tr.
and the parties’ respective Rule 56.1                           Susan O’Connor (“O’Connor Dep.”), ECF
statements of fact.7 Unless otherwise noted,                    Nos. 115-9, 116-4, 123-6.)8 Defendant

6
  The Sentosa defendants devote a significant portion           Statement (“Pls.’ Resp. Spota’s 56.1”), ECF No. 126-
of their 56.1 statement and briefs to the argument that         4; Pls.’ Resp. Sentosa’s 56.1 Statement (“Pls.’ Resp.
plaintiffs do not have direct knowledge of a conspiracy         Sentosa’s 56.1”), ECF No. 126-3; and Sentosa’s Resp.
or joint action between the DA’s Office and the                 Pls.’ 56.1 Statement (“Sentosa’s Resp. Pls.’ 56.1”),
Sentosa defendants. (See, e.g., Sentosa’s 56.1 ¶¶ 62-           ECF No. 133-1.
76; Sentosa’s Repl. Br. 1.) The Court does not repeat
that portion of the 56.1 statement here because it is not
                                                                8
                                                                  In addition to O’Connor’s deposition transcript, the
necessary that plaintiffs possess direct knowledge of a         following deposition transcripts are referenced herein:
conspiracy or joint action for a Section 1983 claim to          Dep. Tr. Philipson (“Philipson Dep.”), ECF Nos. 115-
proceed against private defendants, as discussed infra.         21, 116-5, 116-6, 123-15; Felix Vinluan (“Vinluan
Moreover, plaintiffs set forth evidence in their 56.1           Dep.”), ECF Nos. 115-14, 116-7, 123-2; Dep. Tr.
statement regarding the details of the background of            Thomas J. Spota (“Spota Dep.”), ECF Nos. 116-10,
their employment issues with the Sentosa defendants,            124-6; Dep. Tr. Elmer Jacinto (“Jacinto Dep.”), ECF
as well as the circumstances surrounding the 2006               Nos. 115-7, 116-17, 121-9; Dep. Tr. Harriet Avila
suspension of Sentosa’s license to recruit in the               (“Avila Dep.”), ECF Nos. 115-16, 116-18, 121-6;
Philippines and its subsequent reinstatement.                   Dep. Tr. Rizza Maulion (“Maulion Dep.”), ECF Nos.
However, the Court has not summarized those facts               115-18, 116-19, 122-1; Dep. Tr. Theresa Ramos
because they are not material to the Court’s disposition        (“Ramos Dep.”), ECF Nos. 115-6, 116-20, 122-3;
of the summary judgment motion that is the subject of           Dep. Tr. James Millena (“Millena Dep.”), ECF Nos.
this Memorandum and Order.                                      115-19, 116-21, 122-2; Dep. Tr. Mark Dela Cruz
                                                                (“Dela Cruz Dep.”), ECF Nos. 115-8, 116-22, 121-7;
7
  Those documents are: Cnty. Defs.’ Rule 56.1                   Dep. Tr. Claudine Gamaio (“Gamaio Dep.”), ECF
Statement (“Cnty.’s 56.1”), ECF No. 115-3; Sentosa              Nos. 115-20, 116-23, 121-8; Dep. Tr. Juliet Anilao
Defs.’ Rule 56.1 Statement (“Sentosa’s 56.1”), ECF              (“Anilao Dep.”), ECF Nos. 115-17, 116-24, 121-5;
No. 116-1; defendant Spota’s Rule 56.1 Statement                Dep. Tr. Jennifer Lampa (“Lampa Dep.”), ECF Nos.
(“Spota’s 56.1”), ECF No. 117-2; Pls.’ Rule 56.1                115-15, 116-25, 121-10; Dep. Tr. Ranier Sichon
Statement (“Pls.’ 56.1”), ECF No. 126-1; Pls.’ Resp.            (“Sichon Dep.”), ECF Nos. 116-26, 122-4; Dep. Tr.
Cnty. Defs.’ Rule 56.1 Statement (“Pls.’ Resp. Cnty.’s          Howard Fensterman (“Fensterman Dep.”), ECF Nos.
56.1”), ECF No. 126-2; Pls.’ Resp. Spota’s Rule 56.1            116-11, 124-1; Dep. Tr. Nancy Fitzgerald (“Fitzgerald

                                                            6
Sentosa is a company formed to provide                      Philippines to work in the United States by
shared services among various nursing                       Sentosa. (Sentosa’s 56.1 ¶ 10; O’Connor
homes located in the New York metropolitan                  Dep. 20-21; Pls.’ 56.1 ¶¶ 1, 3-4.)
area, including shared consultants and
financial services. (Sentosa’s 56.1 ¶ 3;                        2. The Nurse Plaintiffs’ Employment
Philipson Dep. 12.) Defendant Philipson has                 and Resignation
an ownership interest in both Avalon and
Sentosa. (Sentosa’s 56.1 ¶ 4; Philipson Dep.                     As noted, Sentosa recruited the nurse
9-12.) Philipson was also the chief operating               plaintiffs from the Philippines to work in the
officer of Sentosa and Avalon, and was                      United States. In the course of recruiting
involved in the management of Avalon                        them, Sentosa made various representations
during 2005 and 2006, the relevant time                     to the nurse plaintiffs as to the conditions of
period for the instant case. (Sentosa’s 56.1 ¶              employment in the United States. (See Pls.’
5; Philipson Dep. 16.) Defendant Prompt is                  56.1 ¶¶ 4-16.)9 Plaintiffs allege that many of
an agency that provided payroll services to                 those conditions were not fulfilled during
Avalon for nurses it employed, as well as                   their subsequent employment, and they
other services to nurses recruited from other               voiced their complaints about this failure on
countries who worked for Avalon.                            several occasions. (Id. ¶¶ 21-22; 28-33.)
(Sentosa’s 56.1 ¶ 6; Philipson Dep. 63-65.)                 This included submitting a letter dated
Defendant Luyun was involved in the                         February 16, 2006 to Philipson outlining their
recruitment of nurses in the Philippines for                complaints (Ex. X); a letter dated March 3,
employment in nursing homes in the United                   2006 to Philipson and O’Connor that stated
States, including Avalon. (Sentosa’s 56.1 ¶                 that, if they did not “have positive results by
7; O’Connor Dep. 28-29.)           Defendant                Monday, March 6, 2006,” the nurse plaintiffs
O’Connor was the Administrator of Avalon,                   would “have to opt not to work until [they
and oversaw the entire operation of the                     were] treated with fairness and respect” (Pls.’
facility during the relevant time period.                   56.1 ¶ 33; Ex. Y; Ex. Z.)
(Sentosa’s 56.1 ¶ 8; O’Connor Dep. 17.)
                                                                 The nurses also voiced their concerns to
     Plaintiff Vinluan acted as an attorney                 the Philippine Consulate in New York, which
and provided legal advice to the nurse                      recommended that the nurse plaintiffs consult
plaintiffs in March and April 2006.                         with Vinluan, an attorney with experience in
(Sentosa’s 56.1 ¶ 11; Dep. Tr. Vinluan Dep.                 corporate and immigration issues. (Id. ¶¶ 38-
24, 27, 43-44, 49-52.) The nurse plaintiffs                 43.)    The nurse plaintiffs subsequently
are nurses who were recruited from the                      consulted Vinluan, and he advised them that,
                                                            in his opinion, their contract had been

Dep.”), ECF No. 122-11; Dep. Tr. Leonard Lato               plaintiffs’ contentions regarding the representations
(“Lato Dep.”), ECF Nos. 116-12, 116-13, 116-14,             made by this brochure. (See id. ¶¶ 5-9.)
124-8.
                                                            In addition, plaintiffs note that the brochure provided
Unless otherwise noted, an exhibit is attached to the       to the nurse plaintiffs stated that Sentosa was a “direct
56.1 statement cited before it.                             hire” agency. (Pls.’ 56.1 ¶ 6.) Plaintiffs state that this
9
                                                            meant that the nurses would be working directly for
   Plaintiffs characterize these representations as         Sentosa and not for an agency (id.), but the Sentosa
commitments, while the Sentosa defendants dispute           defendants dispute the legal impact of this statement
that the brochure submitted as evidence contained any       (Sentosa’s Resp. Pls.’ 56.1 ¶ 6). These factual disputes
commitments. (Sentosa’s Resp. Pls.’ 56.1 ¶ 5.) The          are not material to the Court’s analysis for purposes of
Sentosa defendants take issue with several of               the summary judgment motion.

                                                        7
breached. (Id.) Vinluan did not advise them                    ventilator unit. According to the County
to resign, but he did advise that, if they                     defendants, all nurse plaintiffs worked in the
elected to resign, they would not be liable for                pediatric ventilator unit. (Cnty.’s 56.1 ¶ 2.)
the penalties set forth in their contract. (Id.                According to plaintiffs, plaintiffs Maulion,
¶¶ 43-44; Ex. BB 28-29, 39-40; O’Connor                        Ramos, Anilao, Sichon, Gamaio, and Lampa
Dep. 74-75; Ex. H 48-49.) Vinluan further                      (as well as two non-plaintiff nurses) worked
advised that, although the nurse plaintiffs                    with ventilator patients, while plaintiffs
were legally free to resign, they should not                   Avila, Jacinto, and Millena (as well as seven
immediately do so because he intended to file                  other non-plaintiff nurses) worked with non-
legal proceedings on their behalf that he                      ventilator pediatric patients, and plaintiff
hoped might lead to a less drastic resolution                  Dela Cruz was assigned to the geriatric units.
of the issues. (Pls.’ 56.1 ¶ 45; Ex. BB 46-47.)                (Pls.’ 56.1 ¶ 24.)11
In addition, Vinluan specifically informed
the nurse plaintiffs that, if they chose to                         On April 6, 2006, Vinluan filed
resign, they must complete their shifts before                 complaints with the Office of the Chief
leaving their employment. (Pls.’ 56.1 ¶ 46;                    Administrative Hearing Officer concerning
Pls.’ Ex. BB 45, 183-84, 202, 235.)10                          the conditions of the nurse plaintiffs’
                                                               employment. (Pls.’ 56.1 ¶¶ 47-48; Ex. BB
     According to plaintiffs and the County                    48-49.)     The following day, the nurse
defendants, during the relevant time, the                      plaintiffs resigned en masse at some point
nurse plaintiffs were employed by Prompt                       between 3:00 p.m. and 6:00 p.m. (the
and assigned to the Avalon facility. (Cnty.’s                  “resignation”).12 (Sentosa’s 56.1 ¶¶ 12, 14;
56.1 ¶¶ 1-2; Pls.’ 56.1 ¶ 23; Pls.’ Resp.                      O’Connor Dep. 92; Ex. E, ECF No. 116-8;
Cnty.’s 56.1 ¶ 1; Cnty.’s 56.1 ¶¶ 1-2; Pls.’                   Cnty.’s 56.1 ¶ 7; Ex. A, ECF No. 115-5; Pls.’
56.1 ¶ 23; Pls.’ Resp. Sentosa’s 56.1 ¶ 6.)                    Resp. Cnty.’s 56.1 at 3.) They effectuated
However, the Sentosa defendants have                           their resignation by submitting identical
described the nurse plaintiffs as being                        resignation letters directly to defendant
employed by Avalon. (Sentosa’s 56.1 ¶ 6;                       Fitzgerald, the Director of Nursing Services
Philipson Dep. 63-65.) There is also a factual                 at Avalon (Sentosa’s 56.1 ¶ 9; Philipson Dep.
dispute as to whether all of the nurse                         19), at the Avalon facility.13 (Sentosa’s 56.1
plaintiffs were assigned to the pediatric                      ¶¶ 12, 14; O’Connor Dep. 92; Ex. E, ECF No.

10
    The Sentosa defendants dispute this statement,             submitted that is inadmissible (and does not contain
arguing that there is testimony that Vinluan advised           evidence that will presented in admissible form at
the nurses that they could resign immediately.                 trial) will be disregarded. In any event, these factual
(Sentosa’s Resp. Pls.’ 56.1 ¶ 45; Sentosa’s 56.1 Ex. N         disputes are not dispositive to the Court’s analysis for
60-61.) However, a review of the deposition pages              purposes of the summary judgment motion.
cited by the Sentosa defendants and the surrounding            12
testimony reveal that the cited materials do not support          Defendants assert that the nurse plaintiffs resigned
the Sentosa defendants’ assertion.                             between 5:00 p m. and 6:00 p.m. (Sentosa’s 56.1 ¶¶
                                                               12, 14.) Plaintiffs, however, assert that they resigned
11
   The Sentosa defendants dispute that Dela Cruz was           between 3:00 p.m. and 5:00 p.m. (Pls.’ Resp. Cnty.’s
assigned to the geriatric unit because the cited               56.1 at 2) (asserting the resignation took place between
evidence is not admissible for its purpose. (Sentosa’s         3:00 p.m. and 4:00 p.m.); Pls.’ 56.1 ¶ 55 (asserting the
Resp. Pls.’ 56.1 ¶ 24.) “Materials submitted in support        resignation took place between 3:00 p m. and 5:00
of or in opposition to a motion for summary judgment           p.m.).
must be admissible themselves or must contain                  13
evidence that will be presented in admissible form at            Other nurses, in addition to the nurse plaintiffs,
trial.” Delaney v. Bank of America Corp., 766 F.3d             working in other facilities affiliated with Sentosa and
163, 169-70 (2d Cir. 2014). Therefore, any evidence            employed by Prompt, resigned their employment at or

                                                           8
116-8; Cnty.’s 56.1 ¶ 7; Ex. A, ECF No. 115-                     Jacinto Dep. 136; Ramos Dep. 118; Pls.’
5.) The resignation letters stated: “In view                     Resp. Cnty.’s 56.1 at 2.) In particular, skilled
of the substantial breach of your company of                     nurses were necessary because the duties and
our contract, I hereby tender my resignation                     responsibilities associated with taking care of
effective immediately.” (Sentosa’s 56.1 ¶                        the children were so great. (Cnty.’s 56.1 ¶ 6;
14.) April 7, 2006 was six days before                           Jacinto Dep. 136; Pls.’ Resp. Cnty.’s 56.1 at
Passover began, and one week before Easter                       3.)     There was a minimum staffing
weekend. (Sentosa’s 56.1 ¶ 13; O’Connor                          requirement of four nurses total for the two
Dep. 108-109; Pls.’ Resp. Sentosa’s 56.1 ¶                       pediatric units. (Pls.’ 56.1 ¶ 26.) According
13.)                                                             to plaintiffs, they believed there were staffing
                                                                 options that would enable the Sentosa
     Before their resignation, the nurse                         defendants to avoid any lapses in the patients’
plaintiffs had discussed whether their                           care.15
simultaneous resignation would impair the
ability of Avalon to provide adequate care for                        None of the nurse plaintiffs walked off
its patients. (Cnty.’s 56.1 ¶ 9; Dela Cruz Dep.                  during a shift. (Pls.’ 56.1 ¶ 57.)16 None of
148; Pls.’ Resp. Cnty.’s 56.1 at 4.)14 They                      the nurse plaintiffs covered any of their
were aware that it was absolutely necessary                      scheduled shifts after their resignation.
to have someone cover shifts after their                         (Sentosa’s 56.1 ¶ 19; O’Connor Dep. 109.)
resignation. (Cnty.’s 56.1 ¶ 23; Jacinto Dep.                    The Sentosa defendants assert that there was
136-37.) The children in that unit required                      some difficulty in covering their shifts
24-hour care and supervision to ensure their                     following the resignation, which created a
health and safety. (Cnty.’s 56.1 ¶ 3; Pls.’                      sense of urgency because there was a
Resp. Cnty.’s 56.1 at 2.) A shortage of nurses                   possibility that patients would be harmed if
available to care for the children would be                      the shifts were not covered. (Sentosa’s 56.1
unsafe for the children. (Cnty.’s 56.1 ¶¶ 4-6;                   ¶ 18; Cnty.’s 56.1 ¶ 13; O’Connor Dep. 186-

                                                                 15
about the same time as the nurse plaintiffs. (Cnty.’s               The nurse plaintiffs also assert that the staffing
56.1 ¶ 8; Pls.’ Resp. Cnty.’s 56.1 at 3; Pls.’ 56.1 ¶ 49.)       calendar issued by Avalon had gaps in the schedule for
The County defendants characterize the number of                 both pediatric units. (Pls.’ 56.1 ¶¶ 34-37.) The
other nurses as “many” (Cnty.’s 56.1 ¶ 8); the nurse             Sentosa defendants dispute this, arguing that the cited
plaintiffs dispute this characterization and admit only          evidence is not admissible. (Sentosa’s Resp. Pls.’ 56.1
that other nurses resigned (Pls.’ Resp. Cnty.’s 56.1 at          ¶ 35.) This dispute is immaterial for purposes of the
3.)                                                              Court’s decision on the summary judgment motion.
14                                                               16
  Defendants assert that, during these discussions, the             Plaintiff Ramos submitted her resignation letter
nurse plaintiffs were concerned as to whether Avalon             while on duty and before her shift was scheduled to
would be able to obtain adequate coverage for their              end, and stayed four hours after the scheduled end of
shifts. (Cnty.’s 56.1 ¶ 10; Dela Cruz Dep. 148.) The             her shift while Avalon secured coverage. (Sentosa’s
nurse plaintiffs, however, deny this and assert that they        56.1 ¶¶ 15-16; O’Connor Dep. 92-94; Cnty.’s 56.1 ¶
had been repeatedly told by Luyun that many                      36; Pls.’ 56.1 ¶ 56.) Plaintiff Maulion was scheduled
replacement nurses were available to the facility, all of        to work at 7:00 p.m. that evening until 7:00 a.m. the
whom were waiting for positions to open. (Pls.’ 56.1             next morning, but did not work that shift. (Sentosa’s
¶ 59; Pls.’ Resp. Cnty.’s 56.1 at 4; Ex. H.) Further,            56.1 ¶ 17; O’Connor Dep. 99-100.) Maulion had not
plaintiffs state that Avalon had access to nursing               initially been scheduled to work that shift, but had
agencies that supplied nurses to facilities that needed          been told at 7:00 a.m. on April 7, 2006 that she was
shifts covered. (Pls.’ 56.1 ¶ 58; Pls.’ Resp. Cnty.’s            assigned to cover the shift. (Pls.’ 56.1 ¶¶ 50-51.)
56.1 at 4; Ex. I.) Thus, plaintiffs state, they knew the
shifts could be covered after their resignations. (Pls.’
Resp. Cnty.’s 56.1 at 4.)

                                                             9
89, 197.) Plaintiffs, however, deny that there                 already know who misled [the nurse
was real potential that their resignation would                plaintiffs]. We are fully aware. And we are
impair the delivery of adequate care to the                    going to go after that person as well.” (Id.)
patients, citing Sentosa’s ability to cover the                He went on to say that “we will be contacting
shifts. (Pls.’ Resp. Cnty.’s 56.1 ¶ 13; Pls.’                  the District Attorney tomorrow because what
Resp. Sentosa’s 56.1 ¶ 18; Gamaio Dep. 70-                     they did is actually a criminal offense,
73; Ramos Dep. 24; Sichon Dep. 191-93.)                        abandoning the patients the way they did. It’s
Ultimately, the shifts in the pediatric unit                   irresponsible of them to just walk off.” (Id.)
were all covered, and no patient was harmed                    Philipson allegedly added, “But I feel we can
by the resignation. (Pls.’ 56.1 ¶¶ 60-61.)                     extend an amnesty until tomorrow, as I’ve
Avalon was able to staff the pediatric unit                    said, because after, after that time, I cannot
through various means, including by securing                   do anything to pull it back. Once we pull the
nurses from other units, calling staff back                    trigger, it’s done.” (Id.)19
from vacation, and obtaining staff from other
facilities who they trained on Avalon-specific                       On April 26, 2006, O’Connor filed a
policies and procedures, including those                       police report with the SCPD regarding the
regarding the pediatric issues and ventilators.                resignation. (Sentosa’s 56.1 ¶ 20; Ex. F
(Sentosa’s 56.1 ¶ 19; O’Connor Dep. 109.)                      (“Field Report”), ECF No. 116-9; Cnty.’s
                                                               56.1 ¶ 14.; Pls.’ Resp. Cnty.’s 56.1 ¶ 14; Pls.’
    3. Post-Resignation Events Preceding                       56.1 ¶ 78.) The report stated that Avalon
District Attorney’s Involvement                                “wishe[d] to document that 11 workers . . .
                                                               walked out of work and never returned
    By letter dated April 10, 2006, O’Connor                   without notice.” (Pls.’ Resp. Sentosa’s 56.1
complained to the New York Department of                       ¶ 20.) At her deposition, O’Connor explained
Education about the resignation and                            that she went to the police department
requested that the nurse plaintiffs’ licenses                  because she “felt what transpired was not
and/or limited permits be revoked. (Pls.’                      right,” and she wanted to explore avenues by
56.1 ¶ 69; Ex. W.)17                                           which the nurse plaintiffs could be held
                                                               accountable for “creating what was really a
     Shortly after the resignation, Philipson                  very risky situation.” (Sentosa’s 56.1 ¶ 21;
held meetings with Filipino nurses in various                  O’Connor Dep. 112-13.) She said that she
facilities. (Pls.’ 56.1 ¶ 72; Ex. NN.)18 At one                understood that one of those avenues was to
of those meetings, Philipson stated that “we                   file a police report so that their conduct could
17
    Months later, the Department of Education                  transcript to preclude summary judgment for the
completed an investigation of the resignation and              Sentosa defendants.
determined that the nurse plaintiffs had not committed         19
any professional misconduct. (Pls.’ Ex. MM.)                       Plaintiffs assert that, at about the same time,
                                                               Philipson unsuccessfully attempted to persuade the
18
    The Sentosa defendants dispute the assertions              American Consul General to deport the nurses. (Id. ¶
concerning this meeting, arguing that the evidence             77; Ex. T 2/1 at 38-39.) As the Sentosa defendants
supporting them is inadmissible because it is a typed          correctly point out, the Grand Jury testimony plaintiffs
transcript of a purported conversation. (Sentosa’s             cite in making this assertion does not directly support
Resp. 56.1 ¶ 72.) Although plaintiffs assert that the          this statement, so the Court does not accept this fact.
transcript is supported by a recording, they have not          (See Sentosa’s Resp. 56.1 at 18.)
articulated how that recording will be authenticated or
admitted into evidence. Therefore, the Court has not           Citations to “Ex. T” reference the Grand Jury
considered this piece of evidence for purposes of the          transcript, which was filed under seal by plaintiffs at
summary judgment motion. However, as discussed                 ECF Nos. 128-1 through 128-7.
infra, there is sufficient evidence apart from this

                                                          10
be investigated. (Sentosa’s 56.1 ¶ 21;                          unexpected resignation on April 7, 2006, and
O’Connor Dep. 112-13.) Other than the                           that the individuals charged with running the
Avalon facility’s counsel, O’Connor never                       Avalon facility were concerned at that time
discussed filing a police report with anyone.                   about patient safety given that they needed to
(Sentosa’s 56.1 ¶ 22; O’Connor Dep. 113-                        cover multiple shifts on the pediatric
14.)                                                            ventilator unit.     (Sentosa’s 56.1 ¶ 25;
                                                                O’Connor Dep. 121-22; Philipson Dep. 171-
    The police assigned the complaint to the                    72; Spota Dep. 50-52.)21 In particular,
Crime Control Unit, which took no action                        according to the defendants, the fact that the
against the nurses. (Pls.’ 56.1 ¶¶ 79-80; Ex.                   nurses resigned without notice and walked
VV 55-57, 63; Ex. XX 74-75.)20                                  out en masse was discussed (Philipson Dep.
                                                                172), as was the difficulty Sentosa had with
    4. The District Attorney’s Office’s                         staffing due to the holidays and the fact that
Involvement                                                     nurses from multiple facilities resigned
                                                                immediately (Spota Dep. 51-54). O’Connor
    Howard Fensterman, counsel for Avalon                       was very emotional during the meeting and
and Sentosa, subsequently scheduled a                           stated that she had been very concerned that
meeting with Spota. (Pls.’ 56.1 ¶ 81; Ex. VV                    something horrible or horrific could have
48.) On May 31, 2006, Spota, investigators                      happened to the patients because of the
from the DA’s Office, Philipson, O’Connor,                      resignation. (Id. at 51-58.) According to the
and Fensterman met at the DA’s Office for                       defendants, the attendees did not agree on a
approximately forty-five minutes. (Sentosa’s                    specific course of action at the conclusion of
56.1 ¶ 23; Philipson Dep. 169-70; Spota Dep.                    the meeting. (Sentosa’s 56.1 ¶ 29; O’Connor
47-53; O’Connor Dep. 120-24; Fensterman                         Dep. 124.) More specifically, Spota, while
Dep. 76-82; Pls.’ 56.1 ¶ 83; Ex. FF 120; Ex.                    having some idea as to how the case would
WW; Ex. VV 49.) Plaintiffs also allege that                     progess, did not discuss or communicate how
Luyun was present. (Pls.’ Resp. Sentosa’s                       the it would at the meeting (Sentosa’s 56.1 ¶
56.1 ¶ 23; Ex. FF.)                                             30; Spota Decl. 60.) No further meetings
      At the meeting, the attendees discussed
the     nurse     plaintiffs’   simultaneous,

20
  The County defendants assert that the SCPD did not            Juno Healthcare Staffing Systems, Inc., a former client
expressly decline to investigate O’Connor’s                     of Vinluan’s that is in the nurse recruitment business.
complaint, and it did not make a determination that no          (Pls.’ 56.1 ¶ 65; Ex. GG.)
crimes had been committed by the nurse plaintiffs.              21
(Cnty.’s 56.1 ¶¶ 15-16.) Plaintiffs dispute that                   According to the Sentosa defendants, they did not
argument, contending that the police department took            present false information, such as whether any of the
no action in response to the complaint. (Pls.’ Resp.            nurses walked off during their shifts or whether any of
Cnty.’s 56.1 ¶.) As a threshold matter, the facts               the patients at the facility were ultimately harmed, at
asserted in the parties’ respective 56.1 statements do          that meeting. (Sentosa’s 56.1 ¶¶ 26-28; Philipson Dep.
not contradict each other. Plaintiffs assert that the           174-75; O’Connor Dep. 198-99; Spota Dep. 58.)
police took no action against them; defendants assert           Plaintiffs dispute this, asserting that “at least some
they did not expressly decline to investigate the               false statements were made at the meeting,” including
complaint. As such, the Court’s analysis remains the            that one of the participants falsely informed Spota that
same regardless of which description is used.                   Vinluan was in the parking lot of the Avalon facility
                                                                on the day the nurses resigned. (Pls.’ Resp. Sentosa’s
Also of note is that, at some point in 2006, the Sentosa        56.1 ¶ 26.)
defendants filed a lawsuit in the New York State
Supreme Court, Nassau County, against plaintiffs and

                                                           11
were contemplated. (Sentosa’s 56.1 ¶ 30;                         May 31, 2006 meeting took place, he
Spota Decl. 60.)22                                               independently decided that defendant Lato
                                                                 would be appointed to investigate24 the
    O’Connor later described the meeting as                      resignation and determine whether any crime
“a follow-up to the police report . . . .”                       had been committed. (Sentosa’s 56.1 ¶ 31;
(O’Connor Dep. 123.) At his deposition,                          Spota Dep. 60-66.) According to defendants,
Spota stated that he had learned about the                       Spota never contacted any of the Sentosa
complaint to the police department, but he                       defendants or their counsel in advance of
did not remember who had informed him of                         making this decision to appoint Lato, nor did
it.   (Spota Dep. 55.)       Spota directed                      he seek any input in the decision. (Sentosa’s
investigators from the DA’s Office to inquire                    56.1 ¶ 32; Spota Decl. 67.)
about the police report, and he learned that
the case had been assigned to the Crime                               Spota then called Fensterman to report
Control Unit of the 4th Precinct. (Id. at 56.)                   on his office’s progress and plans regarding
                                                                 the prosecution. (Pls.’ 56.1 ¶ 84; Ex. QQ 67-
     At Lato’s deposition, he stated that his                    68; Ex. XX 57, 64-65.) Spota also arranged
understanding was that Fensterman knew                           a meeting to introduce Lato to Fensterman.
Spota and that Spota “gave Mr. Fensterman                        (Sentosa’s 56.1 ¶ 33; Spota Decl. 60.) The
an audience” in light of their acquaintance,                     meeting was attended by Lato, Fensterman,
but that he was not aware of any other special                   and the investigators who were assisting
consideration given to the case. (Sentosa’s                      Lato. (Sentosa’s 56.1 ¶ 34; Spota Decl. 68-
56.1 ¶ 39; Lato Dep. 69.)23                                      69; Decl. Leonard Lato (“Lato Decl.”), Ex. I,
                                                                 ECF No. 116-12 at 56-57, 59.)25 At the
     Spota oversaw some initial investigative                    meeting, the nature of the case and the fact
work performed by the DA’s Office                                that Lato would conduct an investigation
following the meeting, including requesting                      were discussed. (Sentosa’s 56.1 ¶ 34; Spota
that an investigator from the DA’s Office                        Dep. 68-69; Lato Dep. 56-57, 59.) However,
speak to the police and an investigator from                     according to Lato, he “paid little attention” to
Department of Education. (Spota Dep. 67.)                        what Fensterman had to say. (Sentosa’s 56.1
                                                                 ¶ 35; Lato Dep. 58-59.)26 Fensterman never
    In his deposition, Spota testified that,                     represented to Lato that any of the patients at
approximately a couple of months after the

22
   Plaintiffs dispute that this “meeting was as simple or        64, 103, 164-65, 184, 373-74), and that Lato had been
straightforward as the Sentosa defendants portray it.”           told that Fensterman was “connected” politically (id.
(Pls.’ Resp. Sentosa’s 56.1 ¶ 25.) They also dispute,            at 58; Pls.’ Resp. Sentosa’s 56.1 ¶ 39).
inter alia, the Sentosa defendants’ assertions that no           24
one ever represented that any patient was harmed and                Plaintiffs take issue with the use of the word
that no specific course of action was agreed to at the           “investigate,” instead alleging that he was appointed
meeting. (Pls.’ Resp. Sentosa’s 56.1 ¶¶ 25-30.)                  to “indict” the plaintiffs. (Pls.’ Resp. Sentosa’s 56.1 ¶
Plaintiffs offer no factual evidence that directly               31.)
contradicts these statements, instead relying (as is             25
                                                                    In his Rule 56.1 statement, Spota states that he did
permitted) on circumstantial evidence in the record              not meet or speak with any of the Sentosa defendants
(including statements and conduct by various                     following the May 31, 2006 meeting. (Spota’s 56.1 ¶
defendants before, and after, the meeting) to rebut this         4.) However, in his deposition, Spota stated that he
assertion.                                                       met with Fensterman again two or three months after
23
   Plaintiffs argue that this testimony contradicts other        the initial May 31, 2006 meeting. (Spota Dep. 60.)
statements made by Lato, including that Spota                    26
                                                                     Plaintiffs dispute the truthfulness of Lato’s
personally edited the indictment (Ex. XX 47, 53, 63-             testimony that he “paid little attention” to what

                                                            12
Avalon had been injured due to the                              continue with the action. (Cnty.’s 56.1 ¶ 30;
resignation.    (Sentosa’s 56.1 ¶ 36.)                          O’Connor Dep. 125-26; Cnty.’s 56.1 ¶ 31.)27
According to defendants, no agreement was                       The second visit was a follow-up visit to
made between the parties as to how the                          discuss documents that he requested from the
investigation should proceed, and no                            facility and to take a tour of the pediatric unit.
representations were made as to what the                        (Sentosa’s 56.1 ¶ 42; O’Connor Dep. 124-26;
ultimate outcome would be. (Sentosa’s 56.1                      see Pls.’ Resp. Cnty.’s 56.1 ¶ 31.) On another
¶ 37; Spota Dep. 69.) At a later date, Lato                     occasion, counsel for Avalon and Sentosa
paid a shiva call after Fensterman’s father                     faxed Lato an advertisement that purportedly
died, but that was the only other time that                     showed an interest that Vinluan had in a
they met. (Sentosa’s 56.1 ¶ 40; Lato Dep. 82-                   competitor of Sentosa in the Philippines.
83.)                                                            (Sentosa’s 56.1 ¶ 43; Ex. L, ECF No. 116-
                                                                15.)
     Lato subsequently conducted an
investigation into plaintiffs’ conduct.                              Lato’s investigation also included
(Sentosa’s 56.1 ¶ 41; Lato Dep. 62-63.)                         multiple meetings, conducted by himself or
According to the Sentosa defendants, during                     detectives from the DA’s Office, with a
that time, the investigation was entirely up to                 number of the nurse plaintiffs and with
Lato. (Sentosa’s 56.1 ¶ 46.) Plaintiffs                         Vinluan to discuss the circumstances of the
dispute this, stating that, although Spota                      nurse plaintiffs’ resignation. (Sentosa’s 56.1
testified as such, Lato undermined this claim.                  ¶ 45; Lato Dep. 369-71; Pls.’ 56.1 ¶ 85;
(Pls.’ Resp. Sentosa’s 56.1 ¶ 46.)                              Lampa Dep. 84-87; Lato Dep. 81.)
                                                                According to plaintiffs, Lato told the
     The investigation lasted six months.                       interviewees that the interviews were routine
(Sentosa’s 56.1 ¶ 41; Lato Dep. 62-63; Pls.’                    and were needed to close the investigations.
Resp. Cnty.’s 56.1 ¶ 17.) During this time,                     (Pls.’ 56.1 ¶ 85; Ex. K 79-80; Ex. XX 81.)
Lato’s only contacts with any individuals                       During that time, Lato controlled the
associated with Avalon were the two visits to                   investigation. (Sentosa’s 56.1 ¶ 46; Spota
the Avalon facility and a fax he received from                  Dep. 129-30.) He also kept Spota informed,
counsel for Avalon and Sentosa. (Sentosa’s                      in both formal and informal meetings, of all
56.1 ¶¶ 42-43; O’Connor Dep. 124-26; Lato                       of the facts of the case, including the later
Dep. 384; Email, Ex. L (ECF No. 116-15.))                       Grand Jury presentation and indictment.
                                                                (Pls.’ 56.1 ¶ 89; Ex. XX 47, 53, 63-64, 103,
     During the first visit to Avalon, Lato met                 164-65, 184-85, 373-74.)
with O’Connor to discuss the facility and the
circumstances surrounding the nurse
plaintiffs’ resignation on April 7, 2006.
(Sentosa’s 56.1 ¶ 42; O’Connor Dep. 124-
26.) At that meeting, Lato told O’Connor that
he did not know whether they were going to


Fensterman said, arguing it is undermined by Lato’s             the County’s characterization plaintiffs take issue. In
statement that Fensterman “threw Felix Vinluan’s                any event, this factual issue is not dispositive for
name around.” (Pls.’ Resp. Sentosa’s 56.1 ¶ 35; see             purposes of the Court’s analysis of the summary
Ex. QQ 67-68; Ex. XX 57, 64-65.)                                judgment motion.
27
  Plaintiffs contest this characterization. (Pls.’ Resp.
Cnty.’s 56.1 ¶ 30.) It is not clear with which aspect of

                                                           13
    5. Grand Jury              Proceeding28        and          irregularities in the presentation of evidence.
Subsequent Events                                               (Pls.’ Opp. Br. 35-49.)          For example,
                                                                plaintiffs point out that Lato and Grand Jury
     According to Lato, without any input                       witnesses repeatedly used terms such as
from the Sentosa defendants, he ultimately                      “walked out” or similar phrases when
decided to present the case to the Grand Jury                   referring to the nurses’ conduct, thereby
at the end of January 2007.29 (Sentosa’s 56.1                   creating the false impression to the Grand
¶ 47; Lato Dep. 546-50.)                                        Jury that the nurses walked out during a shift.
                                                                (See, e.g., Ex. T 1/30 at 7-9; 2/1 at 59-62; 2/8
     Plaintiffs have submitted evidence from                    at 3.) To demonstrate the confusion caused
which they argue that, in the course of the                     by the phrasing, plaintiffs further note that, at
Grand Jury proceeding, individuals affiliated                   the beginning of the Grand Jury presentation,
with Sentosa made false statements.30 In                        a grand juror asked a question about the use
addition to alleging perjurious testimony,                      of that phrase:            “He [Investigator
plaintiffs assert that there were a number of                   Warkenthein] uses the term ‘walked out’

28                                                              30
   As discussed infra, the Court concludes that the                 According to plaintiffs, these included: (1)
County defendants and the Sentosa defendants are                Philipson’s testimony that the nurses earned more
entitled to absolute immunity for their conduct in              money after February 2006 (Ex. T 2/1 at 11); (2)
connection with the Grand Jury proceeding itself. In            Philipson’s and O’Connor’s testimony that there were
light of this absolute immunity determination, and              more shifts available to the nurses than were actually
because there is no evidence of wrongdoing by Lato or           available (T. 2/1 at 48, 72); (3) O’Connor’s testimony
Spota in the investigative stage prior to the Grand Jury        that Dela Cruz was trained for the vent unit and that
proceeding, the Court grants summary judgment in                there were no other nurses in the facility who ever
their favor on the claims against them. There is,               worked on the vent unit, and that upcoming vacations
however, evidence from which a rational jury could              prevented alternative staffing (id. 2/1 at 78); (4)
find that the Sentosa defendants solicited and                  O’Connor’s testimony that some of the nurses
encouraged the arrest and prosecution of plaintiffs and         functioned as supervisors (id. 2/1 at 102); (5)
provided false and/or misleading testimony in the               O’Connor’s claim that the nurses had not requested a
Grand Jury proceeding in order to achieve that result.          meeting with her to air out their complaints (id. 2/1 at
The Court, therefore, includes here the relevant facts          67); (6) Luyun’s testimony that he dialed at least ten
asserted by plaintiffs from the Grand Jury proceeding           numbers to cover the nurses’ shifts after their
as pertains to Sentosa defendants, insofar as they are          resignation (id. 2/13 at 22); and (7) Luyun’s testimony
relevant to certain elements of malicious prosecution           about the significance of “direct hire” (id. 2/13 at 16).
and false arrest claims (such as the presumption of
probable cause from an indictment), even though the             The Sentosa defendants dispute those assertions, and
testimony itself is protected by absolute immunity.             counter that, in the course of the events giving rise to
                                                                this litigation, (1) no one associated with the Sentosa
29
  Plaintiffs note that Lato provided Spota with a copy          defendants claimed that any patient was injured or that
of the indictment in draft form, which Spota personally         any nurse had walked off during their shift (Sentosa’s
edited, and that personally editing draft indictments           56.1 ¶ 44; Lato Dep. 77-78); (2) Fensterman never
was an uncommon practice for Spota. (Pls.’ 56.1 ¶ 89;           represented to Lato that any of the patients at Avalon
Ex. XX 47, 53, 63-64, 103, 164-65, 184-85, 373-74.)             were injured, and it “was clear that they were not”
However, as discussed infra, Spota is entitled to               (Sentosa’s 56.1 ¶ 36; Lato Dep. 60); (3) at no point
absolute immunity for his conduct in relation to the            between the time she learned she was going to testify
Grand Jury proceeding, and, thus, personally editing            before the Grand Jury and the date of her testimony
the draft indictment does not render him liable for any         did O’Connor speak to anyone regarding her potential
of plaintiffs’ claims. Similarly, Lato is absolutely            testimony (Cnty.’s 56.1 ¶ 32; O’Connor Dep. 127);
immune for any alleged misconduct concerning                    and (4) there is no evidence that Lato ever discussed
whether the Grand Jury was properly instructed on the           potential Grand Jury testimony with any of the
law regarding the charges that were presented.                  individuals who testified at the Grand Jury during the
                                                                investigative phase of the case (Cnty.’s 56.1 ¶ 34).

                                                           14
several times which seems to indicate they                      violated their constitutional rights and that
walked out in the middle of their shifts. I                     the evidence before the Grand Jury was
would like to know if they did in fact walk off                 insufficient. (Pls.’ 56.1 ¶ 92.) The motions
the job during their shift.” (Ex. T 1/30 at 61.)                were denied. (Id.; Ex. BBB.) Plaintiffs then
Lato responded that such evidence would                         requested that the New York State Governor
have to come from other witnesses. (Id.)                        appoint a special prosecutor. The request
Plaintiffs also argue that Lato presented                       was ignored. (Pls.’ 56.1 ¶ 92; Ex. CCC.)
excessive and inflammatory evidence
regarding the medical conditions of residents                        Plaintiffs then applied to the Appellate
in the ventilator and non-ventilator units,                     Division, Second Department (“Appellate
including details of the children’s conditions                  Division”) for a writ of prohibition pursuant
along with enlarged color photographs of the                    to New York C.P.L.R. Article 78. On
children. (Pls.’ Opp. Br. 42.) Moreover,                        January 13, 2009, the Appellate Division
plaintiffs assert that Lato incorrectly                         issued a writ of prohibition enjoining further
instructed the jurors that, under New York                      prosecution of plaintiffs on the ground that
law, co-conspirators are liable for acts in                     the indictment violated their constitutional
furtherance of a conspiracy. (Id. at 43.)                       rights. (Pls.’ 56.1 ¶ 93.)
Plaintiffs further argue that Lato gave the
Grand Jury misleading instructions regarding                               B. Procedural Background
the Department of Education laws that
defined unprofessional conduct, and did not                          On May 9, 2016, the County defendants,
advise the Grand Jury that the Department of                    the Sentosa defendants, and defendant Spota
Education had issued a decision exonerating                     moved for summary judgment and filed their
the nurses of any misconduct. (Id. at 43-46.)                   respective memoranda of law (“Cnty.’s Br.,”
                                                                “Sentosa’s Br.,” and “Spota’s Br.”). (ECF
     On March 6, 2007, the Grand Jury                           Nos. 115-4; 116-2; and 117, respectively.)
returned an indictment against all of the                       Plaintiffs filed their response in opposition
plaintiffs.31 (Sentosa’s 56.1 ¶ 61; Vinluan                     and accompanying memorandum of law
Dep. 114-17; Jacinto Dep. 94-95; Avila Dep.                     (“Pls.’ Br.”) on September 29, 2016. (ECF
97-98; Maulion Dep. 81-82; Ramos Dep. 90;                       No. 128.) The defendants filed their reply
Millena Dep. 96-97; Dela Cruz Dep. 66-67;                       briefs on November 21, 2016 (“Cnty. Repl.
Gamaio Dep. 91-92; Anilao Dep. 111-12;                          Br.,” “Sentosa Repl. Br.,” and “Spota Repl.
Lampa Dep. 103-104; Sichon Dep. 139-40;                         Br.”). (ECF Nos. 132-134, respectively.)
Cnty.’s 56.1 ¶ 37; Pls.’ Resp. Cnty.’s 56.1 ¶¶                  Oral argument was held on November 30,
37-38.)                                                         2016. (ECF No. 136.) That day, plaintiffs
                                                                filed supplemental exhibits with the Court.
     On April 22, 2007, plaintiffs surrendered                  (ECF No. 135.) The County defendants then
at the Suffolk County Courthouse, where                         filed a supplemental letter with the Court on
they     were       arrested,     sequestered,                  December 2, 2016, enclosing an opinion
fingerprinted, and processed. (Pls.’ 56.1 ¶                     issued by the Honorable Sandra Feuerstein in
91; Ex. BB 117.) They subsequently moved                        Kanciper v. Lato, CV-13-0871. (ECF No.
to dismiss on the grounds that the prosecution                  137.) On May 16, 2017, plaintiffs filed a

31
  Specifically, the Grand Jury returned a true bill of          N.Y. Pen. L. § 105.00. (Cnty.’s 56.1 ¶ 37.) The Grand
indictment against all of the plaintiffs for Endangering        Jury also returned a true bill of indictment against
the Welfare of a Child, N.Y. Pen. L. § 260.10(1);               plaintiff Vinluan for Criminal Solicitation in the Fifth
Endangering the Welfare of a Disabled Person, N.Y.              Degree, N.Y. Pen L. § 100.00. (Id. ¶ 38.)
Pen. L. § 260.25, and Conspiracy in the Sixth Degree,

                                                           15
supplemental letter containing two Newsday                declarations, stipulations (including
articles (ECF No. 138), and the County                    those made for purposes of the
defendants responded on May 17, 2017 (ECF                 motion        only),      admissions,
No. 139). On October 30, 2017, plaintiffs                 interrogatory answers, or other
filed a supplemental letter regarding the                 materials; or (B) showing that the
indictment of Thomas Spota (ECF No. 140),                 materials cited do not establish the
and the County defendants responded on                    absence or presence of a genuine
October 31, 2017 (ECF No. 141). On                        dispute, or that an adverse party
December 6, 2017, the County defendants                   cannot produce admissible evidence
filed a supplemental letter, advising the Court           to support the fact.
that the Second Circuit had affirmed Judge
Feuerstein’s decision in Kanciper (ECF No.             Fed. R. Civ. P. 56(c)(1). The court “‘is not to
142), and plaintiffs responded on December             weigh the evidence but is instead required to
7, 2017 (ECF NO. 143). On March 6, 2018,               view the evidence in the light most favorable
the County defendants filed a supplemental             to the party opposing summary judgment, to
letter regarding the Supreme Court’s decision          draw all reasonable inferences in favor of that
in District of Columbia v. Wesby, 138 S. Ct.           party,    and      to    eschew     credibility
577 (2018) (ECF No. 144), and plaintiffs               assessments.’” Amnesty Am. v. Town of W.
responded on March 9, 2018 (ECF No. 145).              Hartford, 361 F.3d 113, 122 (2d Cir. 2004)
The Court has fully considered the parties’            (quoting Weyant v. Okst, 101 F.3d 845, 854
submissions.                                           (2d Cir. 1996)); see also Anderson v. Liberty
                                                       Lobby, Inc., 477 U.S. 242, 248 (1986)
          II. STANDARD OF REVIEW                       (summary judgment is unwarranted if “the
                                                       evidence is such that a reasonable jury could
    The standard for summary judgment is               return a verdict for the nonmoving party”).
well-settled. Pursuant to Federal Rule of
Civil Procedure 56(a), a court may grant a                 Once the moving party has met its
motion for summary judgment only if “the               burden, the opposing party “‘must do more
movant shows that there is no genuine                  than simply show that there is some
dispute as to any material fact and the movant         metaphysical doubt as to the material
is entitled to judgment as a matter of law.”           facts . . . . [T]he nonmoving party must come
Fed. R. Civ. P. 56(a); see also Gonzalez v.            forward with specific facts showing that there
City of Schenectady, 728 F.3d 149, 154 (2d             is a genuine issue for trial.’” Caldarola v.
Cir. 2013). The moving party bears the                 Calabrese, 298 F.3d 156, 160 (2d Cir. 2002)
burden of showing that he is entitled to               (alteration and emphasis in original) (quoting
summary judgment. See Huminski v.                      Matsushita Elec. Indus. Co. v. Zenith Radio
Corsones, 396 F.3d 53, 69 (2d Cir. 2005).              Corp., 475 U.S. 574, 586-87 (1986)). As the
                                                       Supreme Court stated in Anderson, “[i]f the
   Rule 56(c)(1) provides that:                        evidence is merely colorable, or is not
                                                       significantly probative, summary judgment
   [A] party asserting that a fact cannot              may be granted.” 477 U.S. at 249-50
   be or is genuinely disputed must                    (citations omitted).      Indeed, “the mere
   support the assertion by: (A) citing to             existence of some alleged factual dispute
   particular parts of materials in the                between the parties alone will not defeat an
   record,     including     depositions,              otherwise properly supported motion for
   documents, electronically stored                    summary judgment.”            Id. at 247-48
   information,        affidavits       or

                                                  16
(emphasis in original). Thus, the nonmoving                     and (3) the Monell claims against the County
party may not rest upon mere conclusory                         fail because there were no underlying
allegations or denials, but must set forth                      constitutional violations, Lato is a state actor,
“‘concrete particulars’” showing that a trial is                not a county actor, and the conduct at issue
needed. R.G. Grp., Inc. v. Horn & Hardart                       was not caused by a municipal policy,
Co., 751 F.2d 69, 77 (2d Cir. 1984) (quoting                    custom, or usage. Finally, defendant Spota
SEC v. Research Automation Corp., 585 F.2d                      argues that plaintiffs have failed to show that
31, 33 (2d Cir. 1978)). Accordingly, it is                      Spota was personally involved in any
insufficient for a party opposing summary                       constitutional violations.
judgment “‘merely to assert a conclusion
without supplying supporting arguments or                           A. The County Defendants
facts.’” BellSouth Telecomms., Inc. v. W.R.
Grace & Co.-Conn., 77 F.3d 603, 615 (2d                              As noted above, in its Memorandum and
Cir. 1996) (quoting Research Automation                         Order on defendants’ motions to dismiss, the
Corp., 585 F.2d at 33).                                         Court reached two conclusions concerning
                                                                whether Lato and Spota were entitled to
                  III. DISCUSSION                               immunity for their actions. First, the Court
                                                                concluded that they were absolutely immune
    The County defendants, the Sentosa                          from liability on claims based upon their
defendants, and defendant Spota each move                       initiation of the prosecution against plaintiffs
for summary judgment. Specifically, the                         and their conduct in front of the Grand Jury.
Sentosa defendants argue that: (1) the Section                  (Memorandum and Order, ECF No. 31 at
1983 claims fail because the Sentosa                            18.)32 Second, the Court held that, based
defendants were not acting under the color of                   upon the allegations in the amended
state law; (2) the Section 1983 and state law                   complaint, it was unable to determine at that
malicious prosecution claims fail because the                   time whether Lato and Spota were entitled to
Sentosa defendants did not initiate the                         absolute or qualified immunity for their
criminal proceeding and, in any event, there                    conduct during the investigative phase. (Id.
was probable cause that a crime occurred;                       at 22.) In reaching this conclusion, the Court
and (3) the Section 1983 and state law false                    reasoned that plaintiffs sufficiently alleged
arrest claims fail because the Sentosa                          that wrongdoing occurred during the
defendants did not confine plaintiffs. The                      investigation that caused a deprivation of
County defendants argue that: (1) there was                     their constitutional rights. (Id. at 21-22.)
no evidence of any wrongdoing by Lato; (2)
Spota and Lato are entitled to qualified                           The County defendants now move for
immunity regarding the investigative stage;                     summary judgment in part on the ground that

32
    The Court notes that, although it determined that           the Grand Jury proceeding, concerning matters outside
Lato and Spota are entitled to absolute immunity for            the scope of the Grand Jury proceeding. However, the
their conduct in connection with the Grand Jury                 Court has concluded that, even when considering the
proceeding, it has nonetheless reviewed the available           Grand Jury proceedings, no rational jury could
evidence concerning that conduct to evaluate whether            conclude that Spota or Lato violated the plaintiffs’
it supports any of plaintiffs’ other claims against them        constitutional rights in the investigative stage by
for investigative conduct outside the Grand Jury                conspiring to fabricate evidence, or in some other
context. For example, the Court has reviewed the                manner unrelated to the Grand Jury proceeding and
transcript of the Grand Jury testimony to determine             initiation of charges (for which they are entitled to
whether Lato’s conduct creates an issue of material             absolute immunity).
fact as to whether he entered a conspiracy with the
Sentosa defendants in the investigative phase, prior to

                                                           17
there is no evidence of any wrongdoing by                judicial proceedings or for trial, and which
Lato, particularly with respect to the                   occur in the course of his role as advocate for
investigation of plaintiffs. Defendant Spota             the State.’” Smith v. Garretto, 147 F.3d 91,
separately filed a motion for summary                    94 (2d Cir. 1998) (quoting Buckley, 509 U.S.
judgment on the ground that there is no                  at 273). On the other hand, “[w]hen a district
evidence that Spota was personally involved              attorney functions outside his or her role as
in any constitutional deprivation, even                  an advocate for the People, the shield of
assuming one had taken place. Moreover,                  immunity is absent. Immunity does not
both defendants argue that they are entitled to          protect those acts a prosecutor performs in
absolute and/or qualified immunity. For the              administration      or    investigation     not
following reasons, the Court concludes that              undertaken in preparation for judicial
Spota and Lato are entitled to summary                   proceedings.” Hill, 45 F.3d at 661; see also
judgment because there is no evidence that               Carbajal v. Cty. of Nassau, 271 F. Supp. 2d
they violated the constitutional rights of               415, 421 (E.D.N.Y. 2003) (“[W]hen a
plaintiffs in the investigative stage of the case        prosecutor supervises, conducts, or assists in
(and, as previously discussed, they are                  the investigation of a crime, or gives advice
entitled to absolute immunity with respect to            as to the existence of probable cause to make
their conduct in connection with the Grand               a warrantless arrest—that is, when he
Jury presentation and initiation of charges).            performs functions normally associated with
                                                         a police investigation—he loses his absolute
    1. Legal Standard                                    protection from liability.” (citation omitted)).

     “It is by now well established that ‘a                   The Second Circuit has noted that “[t]he
state prosecuting attorney who acted within              line between a prosecutor’s advocacy and
the scope of his duties in initiating and                investigating roles might sometimes be
pursuing a criminal prosecution’ ‘is immune              difficult to draw.” Zahrey v. Coffey, 221 F.3d
from a civil suit for damages under § 1983.’”            342, 347 (2d Cir. 2000). Courts, however,
Shmueli v. City of New York, 424 F.3d 231,               may rely on certain established distinctions
236 (2d Cir. 2005) (quoting Imbler v.                    between these roles. For example, the
Pachtman, 424 U.S. 409, 410, 431 (1976)).                Supreme Court has explained that “[t]here is
“In determining whether absolute immunity                a difference between the advocate’s role in
obtains, we apply a ‘functional approach,’               evaluating evidence and interviewing
looking to the function being performed                  witnesses as he prepares for trial, on the one
rather than to the office or identity of the             hand, and the detective’s role in searching for
defendant.” Hill v. City of New York, 45 F.3d            the clues and corroboration that might give
653, 660 (2d Cir. 1995) (quoting Buckley v.              him probable cause to recommend that a
Fitzsimmons, 509 U.S. 259, 269 (1993)). In               suspect be arrested, on the other hand.”
applying this functional approach, the                   Buckley, 509 U.S. at 273. In addition, the
Second Circuit has held that prosecutors are             Second Circuit has identified the juncture in
entitled to absolute immunity for conduct                the criminal process before which absolute
“‘intimately associated with the judicial                immunity may not apply. Specifically, “[t]he
phase of the criminal process.’” Fielding v.             majority opinion in [Buckley] suggests that a
Tollaksen, 257 F. App’x 400, 401 (2d Cir.                prosecutor’s conduct         prior to the
2007) (quoting Imbler, 424 U.S. at 430); Hill,           establishment of probable cause should be
45 F.3d at 661 (same). In particular, “[s]uch            considered investigative: ‘A prosecutor
immunity . . . extends to ‘acts undertaken by            neither is, nor should consider himself to be,
a prosecutor in preparing for the initiation of          an advocate before he has probable cause to
                                                    18
have anyone arrested.’” Zahrey, 221 F.3d at             Id. at 274 n.5; see Zahrey, 221 F.3d at 347 n.2
347 n.2 (quoting Buckley, 509 U.S. at 274);             (“All members of the Court [in Buckley]
see also Hill, 45 F.3d at 661 (“Before any              recognized . . . that a prosecutor’s conduct
formal legal proceeding has begun and before            even after probable cause exists might be
there is probable cause to arrest, it follows           investigative.”).
that a prosecutor receives only qualified
immunity for his acts.”).           Thus, in                 If absolute immunity does not apply,
interpreting Buckley, the Second Circuit has            government actors may be shielded from
distinguished between “preparing for the                liability for civil damages by qualified
presentation of an existing case,” on the one           immunity, i.e., if their “conduct did not
hand, and attempting to “furnish evidence on            violate plaintiff’s clearly established rights,
which a prosecution could be based,” on the             or if it would have been objectively
other hand. Smith, 147 F.3d at 94. Only the             reasonable for the official to believe that his
former entitles a prosecutor to absolute                conduct did not violate plaintiff’s rights.”
immunity. Id.                                           Mandell v. Cty. of Suffolk, 316 F.3d 368, 385
                                                        (2d Cir. 2003); see also Fielding, 257
     Notably, the mere fact that a prosecutor           F. App’x at 401 (“The police officers, in turn,
might later convene a grand jury and obtain             are protected by qualified immunity if their
an indictment does not automatically serve to           actions do not violate clearly established law,
cloak his prior investigatory actions with the          or it was objectively reasonable for them to
protection of absolute immunity. As the                 believe that their actions did not violate the
Supreme Court stated in Buckley:                        law.”). As the Second Circuit has also noted,
                                                        “[t]his doctrine is said to be justified in part
       That the prosecutors later                       by the risk that the ‘fear of personal monetary
       called a grand jury to consider                  liability and harassing litigation will unduly
       the evidence this work                           inhibit officials in the discharge of their
       produced          does       not                 duties.’” McClellan v. Smith, 439 F.3d 137,
       retroactively transform that                     147 (2d Cir. 2006) (quoting Thomas v.
       work from the administrative                     Roach, 165 F.3d 137, 142 (2d Cir. 1999)).
       into the prosecutorial.       A
       prosecutor may not shield his                         In considering a defense of qualified
       investigative work with the                      immunity to a Section 1983 claim, courts
       aegis of absolute immunity                       generally “must first determine whether the
       merely because, after a                          plaintiff has alleged the deprivation of an
       suspect is eventually arrested,                  actual constitutional right at all, and if so,
       indicted, and tried, that work                   proceed to determine whether that right was
       may      be      retrospectively                 clearly established at the time of the alleged
       described as ‘preparation’ for                   violation.” Wilson v. Layne, 526 U.S. 603,
       a possible trial . . . .                         609 (1999) (quoting Conn v. Gabbert, 526
                                                        U.S. 286, 290 (1999)); Zahrey, 221 F.3d at
Buckley, 509 U.S. at 275-76. Furthermore, “a            346-48 (extending analysis to prosecutors).
determination of probable cause does not                The right not to be deprived of liberty as a
guarantee a prosecutor absolute immunity                result of the fabrication of evidence by a
from liability for all actions taken afterwards.        government officer acting in an investigative
Even after that determination . . . a prosecutor        capacity has been established by the Second
may engage in ‘police investigative work’               Circuit. Zahrey, 221 F.3d at 349.
that is entitled to only qualified immunity.”

                                                   19
    2. Analysis                                         most favorable to plaintiff, no rational jury
                                                        could find that they knowingly fabricated
     As a threshold matter, the Court                   evidence during the investigation, or
concludes that Lato and Spota are not entitled          otherwise violated plaintiffs’ constitutional
to absolute immunity for the investigative              rights in the investigative phase of the case.
stage. Applying the functional approach, it is          Plaintiffs argue that Lato violated their
clear that Spota’s and Lato’s conduct during            constitutional rights because he fabricated
this phase was not “‘intimately associated              evidence while acting in an investigative
with the judicial phase of the criminal                 capacity, especially “in his zeal to assure that
process.’” See Fielding, 257 F. App’x at 401            Mr. Vinluan, was indicted along with his
(quoting Imbler, 424 U.S. at 430); Hill, 45             clients.” (Pls.’ Br. 78.) In particular,
F.3d at 661. Indeed, these acts, including              plaintiffs state that “[i]t is clear that Lato
listening to the complaints of the Sentosa              assisted in suborning [] wholly false, and
defendants, visiting the facility, interviewing         legally inadmissible, testimony.” (Id. at 80.)
the Sentosa defendants, and interviewing the            Plaintiffs further argue that, at the very least,
nurse plaintiffs, fall squarely into the                Lato’s conduct raises an issue of fact as to
category of acts “perform[e]d in . . .                  whether the investigative phase included the
investigation not undertaken in preparation             creation of evidence in an effort to aid
for judicial proceedings.” See Hill, 45 F.3d            Sentosa’s prosecutorial goals. (Id.)
at 661; see also Carbajal, 271 F. Supp. 2d at
421 (E.D.N.Y. 2003) (“[W]hen a prosecutor                   The County defendants argue that these
supervises, conducts, or assists in the                 allegations are wholly unsupported and
investigation of a crime, or gives advice as to         conclusory, and are exactly the type of
the existence of probable cause to make a               evidence that is insufficient to overcome a
warrantless arrest—that is, when he performs            motion for summary judgment. (Cnty.’s
functions normally associated with a police             Repl. Br. 7.) They assert that testimony and
investigation—he loses his absolute                     documentary evidence establish that there
protection from liability.” (citation omitted)).        was no wrongdoing by Spota or Lato during
Lato’s investigation is particularly the type of        the investigative phase, and that there is no
“searching for the clues and corroboration              evidence that Lato presented any false
that might give him probable cause to                   evidence during the presentation to the Grand
recommend that a suspect be arrested” that              Jury, nor that he learned of any false evidence
the Supreme Court and the Second Circuit                (or conspired to create it) during the
have explained do not entitle a prosecutor to           investigative stage of the case. (Id. at 5-13.)
absolute immunity. See Buckley, 509 U.S. at             As such, they argue, it cannot be said that
273; see also Smith, 147 F.3d at 94                     Lato and Spota violated plaintiffs’
(interpreting Buckley to distinguish between            constitutional rights. See Mandell, 316 F.3d
“preparing for the presentation of an existing          at 385.
case” and attempting to “furnish evidence on                Having carefully analyzed the record, the
which a prosecution could be based”). Thus,             Court concludes that there is no evidence in
Lato and Spota are not entitled to absolute             the record from which a rational jury could
immunity for their conduct during the                   find that Spota or Lato violated plaintiffs’
investigative phase.                                    constitutional rights during the investigative
   The Court concludes, however, that Lato
and Spota are entitled to summary judgment
because, even construing the facts in the light

                                                   20
phase.33 Although plaintiffs assert that the                      issue of fact cannot be created by mere
evidence shows that Lato participated in                          speculation, and plaintiffs’ allegations are
manufacturing evidence and fabricated a case                      just that. Plaintiffs have failed to set forth
(Pls.’ Br. 78-79), plaintiffs point to no                         “concrete particulars” showing that a trial is
evidence in the record that would support                         needed, as they are required to do. See
such assertions. Indeed, the only evidence                        Anderson, 477 U.S. 247-50. Although the
plaintiffs cite concerns Grand Jury testimony                     Court recognizes that plaintiffs may rely on
provided by the Sentosa defendants, and an                        circumstantial evidence (and reasonable
inference cannot be drawn from that                               inferences drawn from such evidence), there
testimony alone that Lato or Spota had any                        is simply insufficient evidence in the record
involvement in the knowing fabrication of                         for a rational jury to reasonably infer that
evidence prior to the Grand Jury proceedings,                     Lato and/or Spota conspired with the Sentosa
despite plaintiffs’ conclusory assertions to                      defendants to fabricate evidence during the
the contrary. Plaintiffs appear to draw this                      investigative phase. Thus, their argument
conclusion based on the mere fact that the                        fails, and Lato and Spota are entitled to
witnesses who allegedly gave this false                           summary judgment for their conduct during
testimony met with Lato before they                               the investigative phase because no rational
testified.34 (Id. at 80.) Plaintiffs argue that,                  jury could find that their conduct during that
“[a]t the very least, [Lato’s] conduct raises an                  phase violated plaintiffs’ rights.35 Moreover,
issue of fact as to whether the investigative                     given the absence of any underlying
phase included the creation of evidence in an                     constitutional violation in the investigative
effort to assure that Sentosa’s especial target                   stage, no municipal liability can exist against
was included in the indictment.” (Pls.’ Br.                       Suffolk County as a matter of law.36 See
80.) However, plaintiffs are incorrect. An

33
   Further, as discussed infra, plaintiffs’ allegations           evidence during those meetings. (Cnty.’s 56.1 ¶¶ 30-
that there was a conspiracy to fabricate testimony                33; O’Connor Dep. 125-28.)
between Lato and the Sentosa defendants in the
                                                                  35
investigative phase are not supported by evidence in                The County defendants make the separate argument
the record. The evidence they point to is that false              that Lato and Spota are entitled to qualified immunity
testimony was given at the Grand Jury by the Sentosa              for their conduct during the investigative phase on the
defendants, and that special consideration was                    grounds that officers of reasonable competence could
potentially given to the Sentosa defendants by the                disagree on whether the test for probable cause was
DA’s Office, but this is insufficient to create a material        met in the instant case and that their actions did not
issue of fact as to whether Spota and/or Lato agreed to           violate clearly established law. (Cnty.’s Br. 22-24.)
fabricate evidence in the investigative stage because             Having concluded that there is no evidence that Lato
such a conclusion would be completely speculative in              or Spota violated plaintiffs’ rights, the Court need not
the absence of any other evidence in the record to                address these arguments, or any other grounds raised
support such a conclusion. The other wrongdoing                   by the County defendants.
alleged by plaintiffs is that Lato falsely told some of           36
the nurse plaintiffs and Vinluan his interviews of them             The Court also agrees with the County defendants
were routine and necessary to close the investigations.           that Spota and Lato acted as State actors, not County
(Pls.’ 56.1 ¶ 85; Lampa Dep. 84-87; Ex. XX 81.)                   actors, in connection with the decision to present the
However, plaintiffs have not established that such a              case to the Grand Jury and initiate charges and, thus,
statement (by itself) could rise to a violation of                cannot create liability for Suffolk County in
plaintiffs’ constitutional rights.                                connection with that conduct. See Baez v. Hennessy,
                                                                  853 F.2d 73, 77 (2d Cir. 1988). To the extent plaintiffs
34
   In addition, Lato made two visits to the Avalon                seek to establish municipal liability based upon
facility, during which he spoke with O’Connor.                    Walker v. City of New York, 974 F.2d 293, 296-97 (2d
However, plaintiffs have not provided any evidence                Cir. 1992), there is insufficient evidence in the record
indicating that Lato (or O’Connor) agreed to fabricate            for a rational jury to find municipal liability in this case

                                                             21
Segal v. City of New York, 459 F.3d 207, 219                    continuation of a criminal proceeding against
(2d Cir. 2006).                                                 plaintiff; (2) termination of the proceeding in
                                                                plaintiff’s favor; (3) lack of probable cause
     B. The Sentosa Defendants37                                for commencing the proceeding; and (4)
                                                                actual malice as a motivation for defendant’s
    1. Malicious Prosecution
                                                                actions.’” Black v. Race, 487 F. Supp. 2d
    As set forth below, a malicious                             187, 211 (E.D.N.Y. 2007) (quoting Jocks,
prosecution claim involves, inter alia, the                     316 F.3d at 136 (2d Cir. 2003)).
following elements: (1) the initiation or
                                                                     i. Under Color of State Law
continuation of a criminal proceeding against
plaintiff, and (2) lack of probable cause for                       The central question in examining the
commencing the proceeding. Further, to find                     “under color of state law” requirement is
a private defendant liable for malicious                        whether the alleged infringement of federal
prosecution, plaintiff must show that the                       rights is “fairly attributable to the State.”
defendant was acting under color of state law.                  Lugar v. Edmonson Oil Co., 457 U.S. 922,
The Sentosa defendants argue that plaintiffs’                   937 (1982); see also Wyatt v. Cole, 504 U.S.
Section 1983 and state law malicious                            158, 161 (1992) (“The purpose of § 1983 is
prosecution claims cannot survive summary                       to deter state actors from using the badge of
judgment because there is insufficient                          their authority to deprive individuals of their
evidence in the record to allow plaintiffs to                   federally guaranteed rights and to provide
meet these requirements at trial. (Sentosa’s                    relief to victims if such deterrence fails.”);
Br. 4-22.) For the following reasons, the                       Tancredi v. Metro. Life Ins. Co., 316 F.3d
Court disagrees.                                                308, 312 (2d Cir. 2003) (“A plaintiff pressing
                                                                a claim of violation of his constitutional
     a. Legal Standard
                                                                rights under § 1983 is thus required to show
    Claims for malicious prosecution brought                    state action.”).
under Section 1983 are substantially the same
                                                                    It is axiomatic that private citizens and
as claims for malicious prosecution under
                                                                entities are not generally subject to Section
state law. Lanning v. City of Glens Falls, No.
                                                                1983 liability. See Ciambriello v. Cty. of
17-970-cv, 2018 WL 5810258 (2d Cir. Nov.
                                                                Nassau, 292 F.3d 307, 323 (2d Cir. 2002);
17, 2018); Jocks v. Tavernier, 316 F.3d 128,
                                                                Reaves v. Dep’t of Veterans Affairs, No. 08-
134 (2d Cir. 2003). “A malicious prosecution
                                                                CV-1624 (RJD), 2009 WL 35074, at *3
claim under New York law requires the
                                                                (E.D.N.Y. Jan. 6, 2009) (“Purely private
plaintiff prove: ‘(1) the initiation or
                                                                conduct is not actionable under § 1983, ‘no

                                                                37
based upon a pattern of deficiencies in the                        To the extent that plaintiffs assert a Section 1983
management of the Suffolk County District Attorney’s            conspiracy claim against the Sentosa defendants for
Office in terms of matters such as training and/or              fabricating evidence in the investigative stage with the
discipline. Allegations of such misconduct from                 County defendants, that claim fails to survive
newspapers and other judicial proceedings are not a             summary judgment for the same reasons as the claim
substitute for evidence and, in any event, plaintiffs           against the County defendants fails, as discussed
have failed to articulate how any such alleged                  supra. However, the Court proceeds to analyze the
misconduct in other cases pertained to the alleged              malicious prosecution and false arrest claims against
constitutional violations in this case, which clearly           the Sentosa defendants arising from the initiation of
hinge upon the decision to prosecute itself (rather than        charges against the plaintiffs and their subsequent
deficiencies in management of the DA’s Office).                 arrest for which Spota and Lato have absolute
                                                                immunity, but the Sentosa defendants do not.

                                                           22
matter how discriminatory or wrongful.’”                action” doctrine, a private actor can be found
(quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan,           “to act ‘under color of’ state law for § 1983
526 U.S. 40, 50 (1999))). However, as the               purposes . . . [if the private party] is a willful
Second Circuit has explained:                           participant in joint action with the State or its
                                                        agents.” Dennis v. Sparks, 449 U.S. 24, 27
       [T]he actions of a nominally                     (1980). “The touchstone of joint action is
       private entity are attributable                  often a ‘plan, prearrangement, conspiracy,
       to the state when: (1) the                       custom, or policy’ shared by the private actor
       entity acts pursuant to the                      and the police.” Forbes v. City of New York,
       ‘coercive power’ of the state                    No. 05 Civ. 7331(NRB), 2008 WL 3539936,
       or is ‘controlled’ by the state                  at *5 (S.D.N.Y. Aug. 12, 2008) (citing
       (‘the    compulsion      test’);                 Ginsberg v. Healey Car & Truck Leasing,
       (2) when the state provides                      Inc., 189 F.3d 268, 272 (2d Cir. 1999)). The
       ‘significant encouragement’                      provision of information to, or the
       to the entity, the entity is a                   summoning of, police officers is not
       ‘willful participant in joint                    sufficient to constitute joint action with state
       activity with the [s]tate,’ or                   actors for purposes of Section 1983, even if
       the entity’s functions are                       the information provided is false or results in
       ‘entwined’ with state policies                   the officers taking affirmative action. See
       (‘the joint action test’ or                      Ginsberg, 189 F.3d at 272 (“Healey’s
       ‘close nexus test’); or                          provision of background information to a
       (3) when the entity ‘has been                    police officer does not by itself make Healey
       delegated a public function by                   a joint participant in state action under
       the [s]tate,’ (‘the public                       Section 1983 . . . [and] Officer Fitzgerald’s
       function test’).                                 active role in attempting to resolve the
                                                        dispute after Healey requested police
Sybalski v. Indep. Grp. Home Living                     assistance in preventing further disturbance
Program, Inc., 546 F.3d 255, 257 (2d Cir.               also does not, without more, establish that
2008) (citing Brentwood Acad. v. Tenn.                  Healey acted under color of law.” (internal
Secondary Sch. Ath. Ass’n, 531 U.S. 288, 296            citations omitted)). Similarly, if a police
(2001)). In addition, liability under Section           officer’s actions are due to the officer’s own
1983 may also apply to a private party who              initiative, rather than the directive of a private
“conspire[s] with a state official to violate an        party, the private party will not be deemed a
individual’s federal rights.”          Fisk v.          state actor. See Shapiro v. City of Glen Cove,
Letterman, 401 F. Supp. 2d 362, 376                     236 F. App’x 645, 647 (2d Cir. 2007) (“[N]o
(S.D.N.Y.       2005)         (report       and         evidence supports Shapiro’s contention that
recommendation), adopted in relevant part               Weiss-Horvath acted jointly with the Glen
by Fisk v. Letterman, 401 F. Supp. 2d 362               Cove defendants to deprive her of her
(S.D.N.Y. 2005). A plaintiff “bears the                 constitutional rights, and ample evidence
burden of proof on the state action issue.”             shows that the Glen Cove officials who
Hadges v. Yonkers Racing Corp., 918 F.2d                searched her house exercised independent
1079, 1083 n.3 (2d Cir. 1990).                          judgment rather than acting at Weiss-
                                                        Horvath’s direction.”); Serbalik v. Gray, 27
    In this case, plaintiffs have only put forth        F. Supp. 2d 127, 131 (N.D.N.Y. 1998) (“[A]
allegations related to either joint action or a         private party does not act under color of state
conspiracy between the Sentosa defendants               law when she merely elicits but does not join
and the County defendants. Under the “joint
                                                   23
in an exercise of official state authority.”            (finding plaintiffs sufficiently pled existence
(quoting Auster Oil & Gas, Inc. v. Stream,              of joint action where private defendants
764 F.2d 381, 388 (5th Cir. 1985))).                    manipulated evidence presented to a grand
Moreover, “a private party’s motivation is              jury, thereby willfully causing an assistant
irrelevant to the determination of whether              district attorney to violate plaintiffs’ rights).
that private party acted under color of state           This could include providing authorities with
law.” Young v. Suffolk Cty., 922 F. Supp. 2d            evidence they know to be false or which
368, 386 (E.D.N.Y. 2013) (citation omitted).            unduly influenced authorities, particularly
Finally, if a plaintiff’s only evidence in              when the state actor does not subsequently
support of a Section 1983 claim is that the             exercise independent judgment. See, e.g.,
private defendants and a district attorney met          Palmer v. Monroe Cty. Deputy Sheriff, No.
and otherwise communicated on several                   00-CV-6370, 2004 WL 941784 at *8
occasions, it is insufficient because there is          (W.D.N.Y. Apr. 29, 2004); Ginsberg, 189
“‘nothing suspicious or improper in such                F.3d at 272 (“Where, as here, a police officer
meetings, which are routine and necessary in            exercises independent judgment in how to
the preparation of evidence,’” and the “‘mere           respond to a private party’s legitimate request
allegation of their occurrence is [not]                 for assistance, the private party is not jointly
sufficient to create a material issue of fact as        engaged . . . .”); Manbeck v. Micka, 640 F.
to whether something improper took place                Supp. 2d 351 (S.D.N.Y. 2009) (recognizing
during them.’” Scotto v. Almenas, 143 F.3d              an exception to the general rule concerning
105, 115 (2d Cir. 1998) (quoting San Filippo            providing information to police where private
v. U.S. Trust Co., 737 F.2d 246, 256 (2d Cir.           actor provides false statements to state actors
1984)).                                                 to intentionally violate constitutional rights);
                                                        Merkle v. Upper Dublin School Dist., 211
    When the private actor takes a more                 F.3d 782 (3d Cir. 2000) (holding school
active role, however, and jointly engages in            district may be liable under Section 1983
action with state actors, he will be found to           where police department would not have
be a state actor. See, e.g., Lugar, 457 U.S. at         pressed charges and pursued criminal
942 (finding that, when a supplier sought               prosecution without the district’s request to
prejudgment attachment of a debtor’s                    do so).
property, supplier was a state actor because it
“invok[ed] the aid of state officials to take               Thus, courts have determined the “under
advantage of state-created attachment                   color of state law” requirement can be met as
procedures”); Dennis, 449 U.S. at 27-28                 to private defendants where they had a clear
(holding that defendants who conspired with             objective of influencing the action of the state
and participated in bribery with federal judge          and fabricated evidence to achieve that
acted under color of state law).                        objective, Young v. Suffolk Cty., 705 F. Supp.
                                                        2d 183 (E.D.N.Y. 2010), where police have
    Indeed, “a defendant who causes an                  arrested individuals based solely on the
unlawful arrest or prosecution may be held              private defendants’ request, without making
responsible civilly if he does so by                    an independent investigation of the matter,
maliciously providing false information.”               Fletcher v. Walmart Stores, Inc., No. 05 Civ.
Friedman v. New York City Admin. for                    1859(WHP), 2006 WL 2521187, at *3
Children’s Services, et al., No. 04-CV-                 (S.D.N.Y. Aug. 28, 2006), and where they
3077(ERK), 2005 WL 2436219, at *8                       made false statements to the police to invoke
(E.D.N.Y. Sept. 30, 2005); see also Coakley             the state’s power to intentionally violate
v. Jaffe, 49 F. Supp. 2d 615 (S.D.N.Y. 1999)            another’s rights, Weintraub v. Board of
                                                   24
Educ., 423 F. Supp. 2d 38, 58 (E.D.N.Y.                 1983 conspiracy are insufficient, they “may
2006).                                                  have to be proven by circumstantial, rather
                                                        than direct, evidence.”       Pangburn v.
    Alternatively, to demonstrate that a                Culbertson, 200 F.3d 65, 72 (2d Cir. 1999).
private party defendant was a state actor
engaged in a conspiracy with other state                    Private actors may be liable for malicious
actors under Section 1983, a plaintiff must             prosecution even if the state official with
allege: (1) an agreement between the private            whom they have participated in joint action is
party and state actors, (2) concerted acts to           himself immune from personal liability.
inflict an unconstitutional injury, and (3) an          Dennis, 449 U.S. at 28-29 (“[T]he private
overt act in furtherance of the goal. See               parties conspiring with the judge were acting
Carmody v. City of New York, No. 05 Civ.                under color of state law; and it is of no
8084(HB), 2006 WL 1283125, at *5                        consequence in this respect that the judge
(S.D.N.Y. May 11, 2006) (citing                         himself is immune from damages liability.
Ciambriello, 292 F.3d at 324-25). Vague and             Immunity does not change the character of
conclusory allegations that defendants have             the judge’s actions or that of his co-
engaged in a conspiracy must be dismissed.              conspirators.”); Coakley, 49 F. Supp. 2d at
See Ciambriello, 292 F.3d at 325 (dismissing            624.
conspiracy allegations where they were
found “strictly conclusory”); see also                     ii. Initiating a Proceeding
Robbins v. Cloutier, 121 F. App’x 423, 425
(2d Cir. 2005) (dismissing a Section 1983                    The initiation or continuation of a
conspiracy claim as insufficient where                  criminal proceeding can be satisfied by, inter
plaintiff merely alleged that defendants                alia, showing that the defendant filed formal
“acted in a concerted effort” to agree not to           charges and caused the plaintiff to be
hire plaintiff and to inform others not to hire         arraigned. Phillips v. DeAngelis, 571 F.
plaintiff). “A plaintiff is not required to list        Supp. 2d 347, 353-54 (N.D.N.Y. 2008). It is
the place and date of defendants[’] meetings            well settled that “[i]n order for a civilian
and the summary of their conversations when             complainant to be considered to have
he pleads conspiracy, but the pleadings must            initiated a criminal proceeding, ‘it must be
present facts tending to show agreement and             shown that [the complainant] played an
concerted action.” Fisk, 401 F. Supp. 2d at             active role in the prosecution, such as giving
376       (internal     citations     omitted).         advice and encouragement or importuning
“Unsubstantiated allegations of purported               the authorities to act.’” Barrett v. Watkins,
collaboration between a state actor and a               919 N.Y.S.2d 569, 572 (3d Dep't 2011)
private party are insufficient to defeat a              (quoting Viza v. Town of Greece, , 463
motion for summary judgment.” Young, 922                N.Y.S.2d 970, 971 (4th Dep't 1983)).
F. Supp. 2d at 386 (citing Scotto, 143 F.3d at          Importantly,         “[m]erely      furnishing
115; Leon v. Murphy, 988 F.2d 303, 311 (2d              information to law enforcement authorities,
Cir. 1993) (affirming grant of summary                  who are then free to exercise their own
judgment because plaintiff’s allegations of             judgment as to whether criminal charges
conspiracy were “unsupported by any                     should be filed, and giving testimony at a
specifics, and many of them [were] flatly               subsequent trial are insufficient to establish
contradicted by the evidence proffered by               liability.” Barrett, 919 N.Y.S.2d at 572.
defendants”). Indeed, because “conspiracies
are by their very nature secretive operations,”
while conclusory allegations of a Section
                                                   25
   iii. Probable Cause                                  McClellan, 439 F.3d at 146; Boyd v. City of
                                                        New York, 336 F.3d 72, 77 (2d Cir. 2003).
    A grand jury indictment gives rise to a
presumption of probable cause for purposes                  In McClellan, for example, the following
of a malicious prosecution claim. See                   evidence offered by an arrestee against the
Bernard v. United States, 25 F.3d 98, 104 (2d           prosecuting officer, Smith, was found
Cir. 1994). However, a showing of “fraud,               sufficient to allow the case to proceed to a
perjury, the suppression of evidence or other           jury on the issue of probable cause, despite a
police conduct undertaken in bad faith” can             grand jury indictment, because it could be
overcome this presumption. Id. (citation                concluded that the officer’s “prosecution of
omitted); see also McClellan, 439 F.3d at 145           the case was impelled solely by a personal
(holding that the presumption of probable               animus”:
cause created from a grand jury indictment
“may be rebutted by evidence of various                        [Smith] was the instigator of
wrongful acts on the part of the police,” and                  the altercation; may have been
that, “[i]f plaintiff is to succeed in his                     intoxicated; lied to the
malicious prosecution action after he has                      arresting     officer      about
been indicted, he must establish that the                      McClellan's responsibility for
indictment was produced by fraud, perjury,                     the altercation; admittedly
the suppression of evidence or other police                    was displeased with the
conduct undertaken in bad faith”) (citing                      original grand jury result;
Colon v. City of New York, 60 N.Y.2d 78,                       supervised the investigation
(N.Y. 1983)); Brogdon v. City of New                           despite his obvious conflict of
Rochelle, 200 F. Supp. 2d 411, 421 (S.D.N.Y.                   interest; reassigned the case
2002) (“An indictment by a grand jury                          because the officer originally
creates a presumption of probable cause that                   assigned ‘wasn't handling the
can only be overcome by establishing that the                  investigation properly’; urged
indictment itself was procured by ‘fraud,                      the District Attorney's office
perjury, the suppression of evidence or other                  that had employed him (and
police conduct undertaken in bad faith.’”                      was to employ him again) to
(quoting Bernard, 25 F.3d at 104)); Colon, 60                  apply for the second grand
N.Y.2d at 82-83 (“The presumption may be                       jury; pressured a prosecutor to
overcome only by evidence establishing that                    make a deal with a putative
the police witnesses have not made a                           witness to give testimony in
complete and full statement of facts either to                 the case against McClellan;
the Grand Jury or to the District Attorney,                    eventually procured the sole
that they have misrepresented or falsified                     witness whose testimony
evidence, that they have withheld evidence or                  enabled the case to be
otherwise acted in bad faith.” (citations                      presented to the second grand
omitted)). If, after construing all inferences                 jury; and altered his testimony
in the light most favorable to plaintiff, a jury               before the second grand jury
could reasonably find that the indictment was                  with regard to the placement
secured through bad faith or perjury, the issue                of the vehicles after speaking
of probable cause cannot be resolved by                        with an officer who had been
summary judgment, and it will be left to the                   at the scene.
jury to determine whether the indictment was
secured through bad faith or perjury. See
                                                   26
439 F.3d at 146. In addition, the Court noted                 joint activity or conspiracy between the
inconsistences in the officer’s and the                       Sentosa and County defendants, and that no
arrestee’s version of events. Id. In Boyd, the                documents produced by any party in
Second Circuit noted the difference between                   discovery support conspiracy or joint
“a simple conflict of stories or mistaken                     activity. (Sentosa’s Br. 8-11.) For example,
memories” and “the possibility that the police                defendants assert that none of the nurse
. . . lied in order to secure an indictment.” 336             plaintiffs were able to identify facts that
F.3d at 77.                                                   support claims of joint activity or conspiracy.
                                                              (Sentosa’s Br. 10.) The Sentosa defendants
     b. Analysis                                              argue that, in the absence of direct,
                                                              admissible evidence supporting their claims,
    For the following reasons, the Court                      they fail as a matter of law.
concludes that the Sentosa defendants’
arguments as to why plaintiffs’ malicious                         Plaintiffs argue that summary judgment is
prosecution claims against them cannot                        not warranted because the evidence on which
survive summary judgment are unpersuasive.                    the Sentosa defendants rely in their argument
                                                              is comprised of “self-serving denials of
     i. Under Color of State Law                              wrongdoing.” (Pls.’ Br. 54.) Moreover,
                                                              plaintiffs assert that there is strong
     First, the Sentosa defendants argue that                 circumstantial evidence supporting their
plaintiffs’ Section 1983 claims against them                  claim, and that is all that is required to
fail because they were not acting under color                 prevail. (Id. at 54-55.) In particular,
of state law.         (Sentosa’s Br. 4-18.)                   plaintiffs argue that the Sentosa defendants
Specifically, they argue that discovery has                   are politically powerful and that they used
proven that plaintiffs’ allegations that the                  this influence to ensure that the plaintiffs
Sentosa defendants pressured the County                       would be prosecuted, even though no patients
defendants to act and then agreed to present                  were harmed, with the goal of deterring other
false testimony to the Grand Jury were                        nurses from pursuing their legal rights
wholly conclusory and unsubstantiated, and                    against Sentosa. (Id. at 58, 61.) In support of
therefore their Section 1983 claims should be                 this argument, plaintiffs point to, among
dismissed. (Sentosa’s Br. 8.) Plaintiffs                      other things, the following pieces of
contend that, although they lack direct,                      evidence: (1) the Sentosa defendants decided
personal knowledge of the joint activity or                   to press the DA’s Office to prosecute the
conspiracy they allege, there is abundant                     nurses at a meeting they were able to secure
circumstantial evidence supporting their                      “with a simple telephone call,” (id. at 63); (2)
claim. (Pls.’ Br. 54-55.) For the following                   after the meeting, Spota separately
reasons, the Court denies the Sentosa                         telephoned Fensterman and invited him to
defendants’ motion on this ground.                            come to the office for another meeting and a
                                                              lunch (id. at 63); (3) the lack of involvement
    As noted above, the Sentosa defendants
                                                              of the SCPD in the investigation; and (4) the
devote a significant portion of their legal
                                                              manner of the investigation by the DA’s
argument on this issue and their 56.1
                                                              Office prior to seeking an indictment from
statement to developing the point that
                                                              the Grand Jury, and the manner in which the
plaintiffs have no personal knowledge of any
                                                              investigation was conducted.38 Moreover,

38
   Plaintiffs also point to a transcript of an alleged        Filipino nurses in various facilities as further evidence
recording of statements by Philipson in a meeting with        that he and the other Sentosa defendants were not

                                                         27
plaintiffs point to the “egregious perjury”                      by the Sentosa defendants in the Grand Jury
committed by the Sentosa witnesses. (Id. at                      forms the basis of a malicious prosecution
65.)39 Plaintiffs argue that, taking all these                   claim. The Supreme Court has expressly
facts into account, and combining them with                      held that a grand jury witness “has absolute
the subsequent actions of the County                             immunity from any § 1983 claim based on the
defendants described above after the meeting                     witness’ testimony,” even if that testimony is
with the Sentosa defendants, they have                           perjurious. Rehberg v. Paulk, 566 U.S. 356,
created a material issue of fact as to whether                   369 (2012). Such absolute immunity applies
the Sentosa defendants acted under color of                      to witnesses in the grand jury, whether
state law under this theory.                                     private parties or government officials. San
                                                                 Filippo, 737 F.2d at 256. As the Second
    As a threshold matter, the Sentosa                           Circuit has further explained, for a malicious
defendants’ reliance on the lack of personal                     prosecution claim to survive, it must be based
knowledge by plaintiffs of evidence of a joint                   on misconduct by defendants outside their
activity and/or conspiracy between the                           perjurious grand jury testimony. Coggins v.
Sentosa defendants and the County                                Buonora, 776 F.3d 108, 113 (2d Cir. 2015).
defendants, and their insistence that direct
evidence is required to sustain their malicious                      Turning to the sufficiency of the
prosecution claim, are misguided as a matter                     circumstantial evidence plaintiffs have set
of law. First, the Second Circuit has clearly                    forth of state action by the Sentosa
held that circumstantial evidence alone is not                   defendants (excluding the alleged perjury by
only sufficient to sustain a Section 1983                        the Sentosa defendants in the Grand Jury
claim, but may be the only evidence available                    proceeding), the Court does agree that
due to the reality that “such conspiracies are                   plaintiffs have not set forth evidence of a
by their very nature secretive operations . . .                  conspiracy to fabricate evidence between the
.” Pangburn, 200 F.3d at 72. Similarly, no                       Sentosa defendants and the County
case law requires that plaintiffs have direct                    defendants prior to the Grand Jury
knowledge of joint activity or a conspiracy to                   proceeding (and, for this reason, has
sustain a Section 1983 claim. Therefore, the                     determined that the claims against the County
Court rejects the Sentosa defendants’                            defendants cannot survive summary
arguments on this ground.                                        judgment). However, construing the facts
                                                                 and all inferences in the light most favorable
    Further, the Court must not and does not                     to plaintiffs, a rational jury could find, based
review whether the alleged false testimony                       upon the entire record, that the Sentosa

merely supplying information to the DA’s Office, but             consider it for purposes of this decision. However,
were insisting that the plaintiffs be charged and                plaintiffs may still seek to authenticate and introduce
arrested. In particular, at that meeting with other              that recording for purposes of trial.
nurses, Philipson purportedly stated, inter alia, the
following: “[W]e will be contacting the District                 39
                                                                    Plaintiffs also request that the Court take judicial
Attorney tomorrow because what they did is actually              notice of instances of corruption allegations involving
a criminal offense, abandoning the patients the way              Spota.      As a threshold matter, any unproven
they did. It’s irresponsible of them to just walk off….          allegations of misconduct in other cases by Spota do
But I feel we can extend an amnesty until tomorrow,              not constitute admissible evidence in this case, and are
as I’ve said, because after, after that time, I cannot do        not facts of which the Court can take judicial notice.
anything to pull it back. Once we pull the trigger, it’s         In any event, plaintiffs have provided no link between
done.” (Pls.’ 56.1 ¶ 72; Ex. NN.) However, because               those allegations and the circumstances surrounding
plaintiffs have not articulated how this recording will          this case.
be authenticated and admitted, the Court does not

                                                            28
defendants exerted influence over the DA’s                       dismiss stage or later stage of the proceeding,
Office through Spota, that the Sentosa                           where such allegations or evidence are
defendants were actively encouraging the                         present. In fact, courts have emphasized that
criminal prosecution of the plaintiffs, and that                 a conspiracy is not required for there to be
the judgment of the Sentosa defendants as to                     joint action. See, e.g., Powell v. Miller, 104
whether charges should be brought was                            F. Supp. 3d 1298, 1310 (W.D. Okla. 2015)
substituted for the judgment of the DA’s                         (“Although one way to prove willful joint
Office. Thus, the Court concludes that there                     action is to demonstrate that the public and
is evidence that raises a question of material                   private actors engaged in a conspiracy, a
fact as to whether the Sentosa defendants                        requirement of which is that both public and
were willful participants in the joint activity                  private      actors    share      a    common,
with the DA’s Office in the decision to                          unconstitutional goal, evidence that private
initiate charges against the plaintiffs and to                   persons exerted influence over a state entity,
arrest and prosecute them, such that they are                    substituted their judgment for the state entity,
state actors for purposes of Section 1983.                       or participated in the decision leading to the
                                                                 deprivation of rights, is also sufficient to
    Based upon the record in this case, the                      establish joint action in satisfaction of the
Court finds inapposite the Sentosa                               ‘color of law’ element of § 1983.”) (citations
defendants’ reliance on case law that holds                      omitted); see also Harris v. Sec. Co. of 1370
that, if a plaintiff’s only evidence in support                  Sixth Ave., B.D., No. 94 Civ. 2599 (JGK),
of a Section 1983 claim is that the private                      1996 WL 556927, at *3 (S.D.N.Y. Oct. 1,
defendants met with a district attorney, the                     1996) (“[S]ecurity guards, like all private
claim fails because the “mere allegation of                      persons, are considered to act under color of
[such meetings] is [not] sufficient to create a                  state law if they are willful participant[s] with
material issue of fact as to whether something                   the State or its agents. When a security guard
improper took place during them.” Scotto,                        detains suspects for subsequent arrest by the
143 F.3d at 115. Although this is correct as a                   police, joint activity with the state occurs
matter of law, plaintiffs have not “merely”                      when the police arrest the suspect solely
made such allegations, as explained above.                       based on the security guard’s request, without
Thus, the case authority cited by the Sentosa                    making any independent investigation of the
defendants is not at odds with this Court’s                      matter. To constitute state action there must
ruling. Instead, based upon the totality of the                  be more than a general understanding that the
evidence in this case, a reasonable jury could                   security guards can call the police for
determine that the Sentosa defendants had a                      assistance. The police must allow the
clear objective of influencing the decision-                     security guard’s judgment about whether
making of the DA’s Office and took a number                      probable cause exists to be substituted for
of affirmative steps, through that influence,                    their own.”) (quotations and citations
to set in motion an unlawful arrest and                          omitted).
prosecution of plaintiffs.40
                                                                     For example, in M & D Sportswear, Inc.
    Other courts have similarly allowed such                     v. PRL U.S.A. Holdings, Inc., No. 02 Civ.
claims to proceed, either at the motion to
40
  In making such a determination, the jury would be              the private defendant made a “telephone call to his
able to consider the Sentosa defendants’ decisions to            friend, the Chief of Police,” in which he did not
pursue various avenues of action against plaintiffs,             disclose pertinent information and made clear that he
including by securing a personal meeting with Spota.             desired an investigation and prosecution of plaintiff).
See, e.g., Merkle, 211 F.3d at 793 (finding relevant that

                                                            29
1562(GEL), 2002 WL 31548495, at *3-4                   complainant, but exercised influence over the
(S.D.N.Y. Nov. 14, 2002), the court allowed            police, such that, the police “felt constrained
a Section 1983 claim to survive a motion to            to jail the plaintiff notwithstanding the
dismiss where there were allegations that              absence of any legal basis to do so”)
manufacturers engaged in “joint action” with           (emphasis in original); Estiverne v. Esernio-
the district attorney’s office and police              Jenssen, 833 F. Supp. 2d 356, 369 (E.D.N.Y.
department in seizing and destroying a                 2011) (“Here, plaintiffs have presented
retailer’s merchandise. The court, citing the          evidence that defendants went well beyond
Second Circuit’s decision in Ciambriello,              cooperation with ACS. Although defendants
noted that a private actor could be a willful          have presented countervailing evidence that
participant in state action, without                   ACS made their decision independently,
necessarily satisfying the elements of a               plaintiffs’ evidence, viewed in the light most
Section 1983 conspiracy claim. Id. at *3               favorable to them, creates a genuine issue of
(citing Ciambriello, 292 F.3d at 324). The             material fact as to whether defendants
court then explained:                                  conspired with ACS in determining to file a
                                                       removal petition against Adult Plaintiffs.”).
   M&D has clearly alleged that the
   designer defendants were not mere                       In short, the Court concludes that there is
   complainants, but were active and                   a material question of fact as to whether the
   indeed controlling participants in the              Sentosa defendants acted under color of state
   investigation.        The Complaint                 law, and, therefore, the Sentosa defendants
   describes in detail the City                        are not entitled to summary judgment on this
   defendants’ reliance on the designer                issue.
   defendants, and the designers’
   consequent      influence     on     the               ii. Initiation
   investigation . . . Indeed, if credited,
   the allegations in the Complaint could                  Second, with respect to the Sentosa
   lead a reasonable factfinder to                     defendants’ argument as to the initiation of
   conclude that the designer defendants               the criminal proceeding, they assert that:
   effectively        controlled        the            (1) the Sentosa defendants did not prosecute
   investigation, the decision to                      plaintiffs; (2) the Grand Jury indictment
   prosecute, and the failure to retrieve              severed any chain of causation between any
   the seized apparel before it was                    actions by the Sentosa defendants and the
   destroyed . . . These detailed                      resulting criminal proceeding; and (3) the
   allegations, if established, would be               exercise of independent judgment by Lato
   more than sufficient to establish joint             severed the chain of causation.         (See
   participation on the parts of the                   Sentosa’s Br. 19-21.)         The Sentosa
   designer defendants and the City                    defendants acknowledge this Court’s prior
   defendants in the sequence of events                ruling that “the Sentosa defendants cannot
   that led to the destruction of the                  hide behind the decision of the DA to
   seized apparel.                                     prosecute and the subsequent indictment . . .
                                                       when it was the Sentosa defendants who
Id. at 4 (citations omitted); see also                 allegedly spurred the County defendants to
Wagenmann v. Adams, 829 F.2d 196, 211                  act and fed them with false testimony in
(1st Cir. 1987) (affirming a jury verdict              pursuit of that endeavor.” (Memorandum &
against a private citizen where jury could             Order, ECF No. 31 at 43; see Sentosa’s Br.
rationally find that the citizen was not a mere        21.) However, they state that there is no

                                                  30
evidence that they “spurred” the County                         The Court agrees with plaintiffs that there
defendants to act or that any false testimony              is sufficient evidence of initiation by the
was presented either to Lato or to the Grand               Sentosa defendants to survive summary
Jury, and that all evidence is to the contrary.            judgment on this issue. First, the Sentosa
(Sentosa’s Br. 21.) The Sentosa defendants                 defendants’ argument that they should not be
point to the depositions that indicate that,               liable for malicious prosecution because they
other than the initial meeting on May 31,                  did not prosecute plaintiffs ignores the basic
2006, the only substantive contact that the                and well-established rule that private
Sentosa defendants had with Lato’s                         actors—although they do not themselves
subsequent investigation related to O’Connor               arrest or prosecute individuals—may be held
allowing Lato to tour the Avalon facility and              liable for a false arrest or malicious
providing him with documents. (Id.)41                      prosecution. This is especially true where, as
                                                           here, there is evidence that the prosecuting
    Plaintiffs argue that the conduct of the               office was influenced to take certain actions
Sentosa defendants in this case can be                     due to conduct of the private defendants. See,
characterized as initiation of a prosecution               e.g., Merkle, 211 F.3d at 791 (holding that,
because they did not merely report                         “[a]lthough the charges against [plaintiff]
allegations of a crime to the police, but                  were filed and the actual prosecution
instead importuned the District Attorney to                conducted by Detective Han,” there was
prosecute plaintiffs, even after the police                evidence that the police department would
refused to act.42 (Pls.’ Br. 71.) Plaintiffs               not have pursued the criminal prosecution in
allege that this was done “to make an                      the absence of the private defendants’
example of the nurses and their counsel, to                conduct). As discussed supra, construing the
assure that none of the other Filipino nurses              evidence of the meetings and contacts with
attempted to follow in the footsteps of the                the DA’s Office most favorably to plaintiffs
plaintiffs.” (Id. at 72.) With respect to the              in light of the entire record, there is sufficient
Sentosa defendants’ argument that any chain                evidence that the Sentosa defendants went
of causation between their actions and the                 well beyond supplying information and,
resulting criminal proceeding was severed,                 instead, were actively encouraging that the
plaintiffs argue that a chain of causation is not          plaintiffs be charged and arrested.
broken where the wrongdoer can reasonably
foresee that the actions undertaken would                      Turning to the Sentosa defendants’ other
lead to a decision resulting in prosecution of             arguments, the Court disagrees that the Grand
the defendant.        (Id.)    Because Lato’s              Jury indictment severs any chain of causation
investigation was influenced by pressure                   between the Sentosa defendants’ actions and
exerted by the Sentosa defendants and by the               the resulting indictment as a matter of law.
false information they provided, plaintiffs                Construing the facts and all inferences in the
argue, the chain of causation was not broken               light most favorable to plaintiffs, a jury could
by that investigation. (Id. at 72-73.)                     find that the Grand Jury indictment was based
                                                           on misrepresentations made by the Sentosa
                                                           defendants themselves, and, therefore, that it
41
  The Sentosa defendants do not include here that          discussed supra), plaintiffs point to an alleged
defense counsel Sarah C. Lichtenstein sent a fax to        recording in which they assert Philipson publicly
Lato, although it is not disputed that she did.            threatened all the plaintiffs with arrest and
42
                                                           prosecution, specifically stating that they were going
  Moreover, although not considered in connection          to “pull the trigger” with the District Attorney. (Pls.’
with this summary judgment motion (for reasons             Br. at 71-72).

                                                      31
was a continuation of the effects of the                        evidence that any of the defendants agreed to
Sentosa defendants’ alleged wrongdoing.                         provide false testimony, that the Sentosa
See Kerman v. City of New York, 374 F.3d 93,                    defendants pressured the County defendants
127 (2d Cir. 2004) (“The fact that [an]                         to prosecute plaintiffs, or that Lato
intervening third party may exercise                            committed any wrongdoing, there is no basis
independent judgment in determining                             to rebut this presumption. (See Sentosa’s Br.
whether to follow a course of action                            22; Cnty.’s Br. 11-13.) Plaintiffs contend
recommended by the defendant does not                           that the presumption should be rebutted,
make acceptance of the recommendation                           pointing to, among other things, the
unforeseeable or relieve the defendant of                       following: (1) the blatant perjury by the
responsibility.”).     Further, the Court                       Sentosa witnesses;43 (2) the admission of
concludes that plaintiffs have set forth                        prejudicial evidence; (3) the withholding of
sufficient evidence to create an issue of                       exculpatory evidence; (4) the fact that highly
material fact as to whether Spota and Lato                      pertinent questions by the grand jurors were
exercised independent judgment that severs                      ignored; (5) the fact that the jurors were led
any chain of causation between the Sentosa                      to believe that the nurse plaintiffs walked out
defendants’ actions and the resulting                           during a shift; (6) improper charges on the
indictment. Despite the fact that Lato stated                   law; (7) the use of hearsay to indict Vinluan;
that his investigation of plaintiffs was                        and (8) Lato’s refusal to present the
conducted independently, he testified that he                   Education       Department      findings,     as
was aware that the Sentosa defendants’                          irregularities warranting rebuttal. (Pls.’ Br. at
received an audience with Spota due to                          73-74.)
Spota’s relationship with Fensterman, and,
when taken into consideration alongside the                         With respect to false and/or misleading
alleged misrepresentations made by the                          statements to the Grand Jury, plaintiffs point
Sentosa defendants in the Grand Jury,                           to, among other things, O’Connor’s
whether Lato’s investigation was conducted                      testimony that gave the impression that the
independently for purposes of establishing a                    nurse plaintiffs did not communicate their
break in the chain of causation is a question                   grievances before resigning en masse, and
for the jury.                                                   Luyun’s false statements.          In addition,
                                                                plaintiffs note that the multiple references to
     iii. Probable Cause                                        the nurses “walking out” may have confused
                                                                the jurors as to whether the nurses left during
    The Court now addresses defendants’                         their shifts. Moreover, plaintiffs assert that
argument that there was probable cause for                      the Sentosa defendants’ decision to contact
the prosecution of plaintiffs. First, the Court                 the Department of Education, the SCPD, and
acknowledges that defendants are correct that                   the DA’s Office about the resignation, and
the Grand Jury indictment creates a                             their desire that they be criminally prosecuted
rebuttable presumption of probable cause.                       as expressed by Phillipson at the meeting(s)
(Sentosa’s Br. 21-22; Cnty.’s Br. 10-11.) The                   he held with other nurses, demonstrates that
defendants add that, because there is no                        the Sentosa defendants’ misstatements or
43
  As discussed in greater detail infra, the Court agrees        Randall, 719 F.3d 113 (2d Cir. 2013), and, obviously,
that the Sentosa defendants are entitled to absolute            the Court must examine such testimony in the instant
immunity for their testimony before the Grand Jury.             case to determine whether the presumption of probable
See Rehberg, 566 U.S. 356. However, grand jury                  cause could be rebutted. Thus, the Court examines the
testimony can be used at summary judgment or at trial           alleged false testimony here.
for a purpose other than for its truth, Marshall v.

                                                           32
misleading testimony in the Grand Jury were                        acted out of a concern that valuable supplies
made in bad faith.                                                 were being stolen or whether he criminally
                                                                   prosecuted [plaintiff] . . . is a disputed
    Construing these facts and all inferences                      question of fact for a jury and not a question
in the light most favorable to plaintiffs as the                   of law for the trial court.”). Therefore, the
non-moving party, the Court concludes that a                       Court rejects the Sentosa defendants’
reasonable juror could infer from these facts,                     argument that summary judgment on
when taken together, that the indictment was                       plaintiffs’ malicious prosecution claim is
procured through bad faith and/or perjury                          warranted because there was probable cause
based upon the testimony in the Grand Jury,                        to indict plaintiffs, and defendants’ motion
as well as other alleged prosecutorial errors                      for summary judgment on this ground is
and/or irregularities in the Grand Jury                            denied.
presentation.
                                                                                            ***
    Further, plaintiffs have created a material
issue of fact as to whether probable cause                             For these reasons, the Court rejects the
existed independent of the Grand Jury                              Sentosa defendants’ argument that they
indictment. There is evidence that the nurse                       should be granted summary judgment on
plaintiffs did not walk out on their shifts; that                  plaintiffs’ malicious prosecution claims
the nurse plaintiffs had provided notice of                        under federal or state law.44
their intent to resign if issues with their
employment were not resolved; and that there                           2. False Arrest
were adequate staffing options such that their
resignation would not create any safety issues                         The Sentosa defendants also argue that
for their patients. Construing these facts and                     plaintiffs’ false arrest claims fail as to them
all inferences in the light most favorable to                      because they did not confine plaintiffs, and
plaintiffs as the non-moving party, a                              because they did not cause the arrest.
reasonable jury could determine there was                          (Sentosa’s Br. 23-24.)
not probable cause to prosecute plaintiffs.
                                                                       a. Legal Standard
    In sum, like the question of whether the
presumption of probable cause generally                                Claims for false arrest brought under
applicable to grand jury indictments has been                      Section 1983 are “substantially the same as
rebutted here, the question of whether there                       claims for false arrest . . . under state law.”
was independent probable cause, is a fact-                         Jocks, 316 F.3d at 134 (quoting Weyant, 101
intensive question which, under the particular                     F.3d at 852). To prevail under New York
circumstances of this case, needs to be                            law, a plaintiff must prove four elements:
resolved by a jury. See Merkle, 211 F.3d at                        “(1) the defendant intended to confine him;
794 (“[W]hether [the private defendant]                            (2) the plaintiff was conscious of the
                                                                   confinement; (3) the plaintiff did not contest
44
   The Court notes that, for purposes of the summary               jury may infer actual malice from the absence of
judgment motion, the Sentosa defendants do not argue               probable cause. See, e.g., Maxwell v. City of New
that there is insufficient evidence with respect to the            York, 554 N.Y.S.2d 502, 505 (1st Dep’t 1990). Thus,
“favorable termination” or “malice” elements. In any               given the factual disputes about probable cause (as
event, the Court concludes that there is uncontroverted            well as the other evidence in the record discussed
evidence of a favorable termination, such that this                supra), summary judgment on the malice requirement
element is met for purposes of summary judgment. In                is unwarranted.
addition, with respect to malice, it is well settled that a

                                                              33
the confinement; and (4) confinement was                         Carrington v. City of New York, 607
not otherwise privileged.” Conte v. Cty. of                      N.Y.S.2d 721, 722 (2d Dep’t 1994))).
Nassau, No. 06-CV-4746 (JFB)(ETB), 2008
WL 905879, at *8 (E.D.N.Y. Mar. 31, 2008)                            b. Analysis
(citations omitted).
                                                                     The Sentosa defendants’ first argument as
    The Second Circuit has explained that                        to why plaintiffs’ false arrest claim fails is
“[t]o hold a defendant liable as one who                         that they did not confine plaintiffs.
affirmatively instigated or procured an arrest,                  (Sentosa’s Br. 23.) However, as the Second
a plaintiff must show that the defendant or its                  Circuit has held, individuals can be held
employees did more than merely provide                           liable for false arrest if they affirmatively
information to the police.” King v. Crossland                    instigate or procure an arrest. King, 111 F.3d
Sav. Bank, 111 F.3d 251, 257 (2d Cir. 1997).                     at 257.
Merely identifying a potential culprit or
erroneously reporting a suspected crime,                             Here, as discussed in detail supra,
without any other action to instigate the                        plaintiffs have created a material issue of fact
arrest, is not enough to warrant liability for                   as to whether the Sentosa defendants
false arrest. Id. Instead, “a successful false                   affirmatively instigated or procured the
arrest claim requires allegations that the                       arrest. First, as background, they have
private defendant ‘affirmatively induced or                      provided evidence that the Sentosa
importuned the officer to arrest . . . .’”                       defendants pursued a number of avenues for
Delince v. City of New York, No. 10 Civ.                         redress for the resignation, including by filing
4323(PKC), 2011 WL 666347, at *4                                 lawsuit in the New York State Supreme
(S.D.N.Y. Feb. 7, 2011) (quoting LoFaso v.                       Court, requesting that the Department of
City of New York, 886 N.Y.S.2d 385, 387 (1st                     Education revoke the nurse plaintiffs’
Dep’t 2009)). Thus, where an individual                          licenses and/or limited permits, filing a police
instigates an arrest and does so based on                        report with the SCPD, and meeting with
knowingly false information, that individual                     Spota when the SCPD declined to take
may be held liable for false arrest.                             action.45       Second, based upon the
Weintraub, 423 F. Supp. 2d at 56 (“Contrary                      circumstances surrounding the meeting with
to defendants’ argument, even where there is                     Spota, as well as the subsequent actions of the
no claim that a defendant actually restrained                    Sentosa defendants following the meeting, a
or confined a plaintiff, a claim of false arrest                 rational jury could reasonably infer the
or false imprisonment may lie where a                            Sentosa defendants instigated or procured the
plaintiff can ‘show that . . . defendants                        nurse plaintiffs’ arrest. Therefore, there is no
instigated his arrest, thereby making the                        basis to grant summary judgment on this
police . . . agents in accomplishing their intent                ground.
to confine the plaintiff.’” (quoting

45
  The Court is not suggesting that pursuing redress for          Sentosa defendants pursued many avenues of redress,
perceived wrongdoing is inherently problematic, or               including by contacting the DA’s Office after the
that, by itself, it would create a material issue of fact        SCPD declined to take action against plaintiffs, when
as to whether the Sentosa defendants had instigated              considered alongside other evidence supporting
plaintiffs’ arrest. Indeed, such a conclusion would be           plaintiffs’ other assertions, that the Sentosa defendants
contrary to well-established law that merely reporting           in fact instigated plaintiffs’ confinement and intended
information to authorities does not constitute                   such a result.
actionable conduct for purposes of false arrest claims.
However, a jury could infer from the fact that the

                                                            34
Hauppauge, NY 11788 and Garrett W.
Swenson, Jr., Esq., 76 Bay Road,
Brookhaven, NY 11719.           Defendants
Leonard Lato and the County of Suffolk are
also represented by Brian C. Mitchell.
Defendants Sentosa Care, LLC, Avalon
Gardens Rehabilitation and Health Care
Center, Prompt Nursing Employment
Agency, LLC, Francris Luyun, Bent
Philipson, and Berish Rubinstein are
represented by Matthew Didora, Sarah C.
Lichtenstein, and John Scanlan Cahalan,
Abrams Fensterman, 1111 Marcus Avenue,
Suite 107, Lake Success, NY 11042. Sarah
C. Lichtenstein also represents defendants
Susan O’Connor and Nancy Fitzgerald.




                                             36
